PORTER | SCOTT
350 University Ave., Suite 200

Sacramento, CA 95825

TEL: 916.929, 1481

FAX: 916.927.3706

10
11
12
13
14
15
16
ie
18
19
20
21
22,
23
24
25
26
27
28

 

RANDY J. RISNER

Interim City Attorney, SBN 172552
CITY OF VALLEJO, City Hall
555 Santa Clara Street, 3" Floor
Vallejo, CA 94590

Tel: (707) 648-4545

Fax: (707) 648-4687

John R. Whitefleet, SBN 213301
Kavan J. Jeppson, SBN 327547
PORTER | SCOTT

350 University Ave., Suite 200
Sacramento, CA

Tel: (916) 929-1481

Fax: (916) 927-3706

Email: jwhitfleet@porterscott.com

ROBERT STRONG,

Plaintiff,
Vv.

CITY OF VALLEJO, JARRETT TONN:
ANDREW BIDOU, and DOE VALLEJO
POLICE OFFICER,

Defendants.

Lid
///
eS

{02185172.DOCX}

 

Case 2:18-cv-01246-WBS-AC Document 14-4 Filed 03/31/20

Page 1 of 44

Attorneys for Defendants: CITY OF VALLEJO, ANDREW BIDOU, JARRETT TONN

UNITED STATES DISTRICT COURT

EASTERN DISTRICT

Case No.: 2:18-CV-01246-WBS-AC

INDEX OF EXHIBITS IN SUPPORT OF
DEFENDANTS CITY OF VALLEJO AND
JARRETT TONNS’ MOTION FOR
SUMMARY JUDGMENT

Date: June 1, 2020

Time: 1:30 p.m.
Courtroom: 5, 14" Floor

1

INDEX OF EXHIBITS

 
PORTER | SCOTT
350 University Ave., Suite 200

Sacramento, CA 95825

TEL: 916.929.1481

FAX: 916.927.3706

20
21
ae
23
24
25
26
ait
28

Case 2:18-cv-01246-WBS-AC Document 14-4 Filed 03/31/20 Page 2 of 44

Defendants CITY OF VALLEJO AND JARRETT TONN hereby submits the following

Index of Exhibits in support of its motion for summary judgment:

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT A Deposition Transcript of Robert Strong

EXHIBIT B Deposition Transcript of Jarrett Tonn

EXHIBIT C Vallejo Police Department Use of Force Manual

EXHIBIT D Request for Production Responses

EXHIBIT E Request for Production Verification

EXHIBIT F Officer Tonn Police Report

EXHIBIT G Initial Stop_148 PC [10] Body Warn Camera

EXHIBIT H Suspect_given_miranda_admonishment [11] Body Warn Camera
EXHIBIT I Conversation_with_suspect [8] Body Warn Camera
EXHIBIT J Conversation_and_citing_out_suspect [7] Body Warn Camera
EXHIBIT K Video-3[0] Cell Phone Video

 

Dated: March 31, 2020

{02185172.DOCX}

Respectfully submitted,

PORTER SCOTT
A PROFESSIONAL CORPORATION

By /s/ John R. Whitefleet
John R. Whitefleet

Attorney for Defendants CITY OF VALLEJO,
ANDREW BIDOU, JARRETT TONN

2

 

 

 

INDEX OF EXHIBITS

 

 
Case 2:18-cv-01246-WBS-AC Document 14-4 Filed 03/31/20 Page 3 of 44

EXHIBIT A
Case 2:18-cv-01246-WBS-AC Document 14-4 Filed 03/31/20 Page 4 of 44

 

 

Om WHY

10

ad
L2
Ls
14
15
16
Li
18

13
20
fd
22

23

24
25

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA
SACRAMENTO DIVISION
=@06-—
ROBERT STRONG,

)
)
Plaintiff, )
)
Wel. ) No. 2:18-CV-01246-
) WBS-AC
CITY OF VALLEJO, JARRETT TONN, )
ANDREW BIDOU and DOE VALLEJO )
POLICE OFFICERS 1-25, )
)
Defendants. )
)
)
—-6c0G>=
VIDEOTAPED DEPOSITION OF ROBERT EVERETT STRONG
--000--

Vallejo, California
Friday, August 9, 2019
10:47 a.m.
“=600==

DOUCETTE & ASSOCIATES
1219 Marin Street
Vallejo, California 94590
(707) 354-9570

REPORTED BY: REBECCA K. DOWELL, CSR, RPR
CSR License Number 8043

Page 1

 

 
Case 2:18-cv-01246-WBS-AC Document 14-4 Filed 03/31/20 Page 5 of 44

 

 

 

Page 10 Page 12
1 number of inches or whatever -- 1 Q. Your counsel?
2 A. Right. 2 A. My attorney, yes.
3. Q. -- but you could give me an estimate for the 3. Q. Okay. And so I'm not entitled to the
4 length. 4 substance between communications between yourself and
SA. Right. 5 your attorney, so did you speak to anyone other than
6 Q. — IfI were to ask you the length of my dinner 6 your attorney regarding your deposition today?
7 table at my house, you haven't been to my house, as 7 A. No.
8 far as I know, and so you would have no idea. 8 Q. Okay. Did you review any documents in
9 A. Right. 9 preparation for your deposition today, aside from
10 Q. So that's -- do you understand the 10 e-mails from your attorney that I'm not entitled
11 difference? ll to--
12 A. I get what you're saying, yeah. 12 A. No.
13 Q. Okay. So you're entitled to breaks. 13. Q. _ -- know about?
14 A. Okay. 14 Okay. And you stated your date of birth is
15 Q. I'm going to try and take breaks about an 15 3/10/94?
16 hour -- every hour or so, but if at any time you need 16 A. Correct.
17 a break, please feel free to ask and I'll do my best 17 Q. Okay. And do you go by any other names,
18 to accommodate you. 18 aliases, that kind of thing?
19 A. M-hm. 19 A. Rob, Robert. That's it.
20 Q. The only thing I ask is that you try not to 20 Q. Okay. Just iterations of your first name?
21 take a break in the middle of a question. 21 A. Yeah. Correct.
22 Az Okay. 22 Q. Have you ever had a felony conviction?
23 Q. So we'll try to get an answer, and then we 23 A. No.
24 can take a break. 24 Q. Okay. Do you wear any glasses or contacts?
25 A. Okay. 25 A. No.
Page 11 Page 13
1 Q. So -- yeah. Your attorney is here, he's 1 Q. Okay. Are you at all hard of hearing?
2 going to be making objections through the deposition. | 2 A. No.
3 An objection to a question doesn't necessarily mean 3. Q. Are you right- or left-handed? U ME 23
4 do not answer, it's just to preserve rights on 4 A. Right.
5 objections for the record, if we were to take this to 57 Q. Okay. And currently do you have a driver's ‘1
6 trial or otherwise. 6| license?
7 So unless he instructs you not to answer, 7) A. Yes.
8 then I'm entitled to an answer to my questions; do 8} Q. Is it currently valid?
9 you understand 9\ A. Yes.
10 A, I understand. 10) Q. Okay. Do you know if it was valid at the
11 Q. Okay. Great. 11 | time of the incident that we're here to speak about,
12 So I think that's pretty much it, and so 12 | which is April 19, 2017?
13 let's go ahead and start with the substance. 13| A. It was not.
14 Are you -- have you taken any drugs or 14|Q. It was --
15 alcohol that would impact your ability to testify 15 | A. I believe it was not.
16 today? 16 | Q. Okay. Was it expired or was it suspended or
17 A. No. 17 | something for another reason?
18 Q. Okay. Is there any reason why you don't 18 (LA, Suspended.
19 believe your testimony should be heard today? 19} Q. Okay. And for what reason was it suspended?
20 A. No. 20| A. _ Traffic tickets from years ago.
21 Q. Okay. Did you prepare for your deposition? 21| Q. Okay. So just unpaid traffic tickets?
22 A. Yes. 22\A. Yes.
23 Q. And what did you do to prepare for your 23 | Q. Do you know approximately how long preceding
24 deposition? 24 | the incident it was suspended for?
25 A. — I went over the e-mails he sent me. 25 la I do not. sa

 

 

 

4 (Pages 10 to 13)
Case 2:18-cv-01246-WBS-AC Document 14-4 Filed 03/31/20 Page 6 of 44

 

 

 

UM F ie Page 14 Page 16
1 Q. Was it -- 1 married?
2 A. Are you saying before the incident how long 2 A. No.
3 was it suspended? 3. Q. Okay. And are you currently engaged?
4 Q. Yes. 4 A. No.
5 A. Oh. Okay. I would say most likely two 5 Q. Are you seeing anybody?
6 months. 6 A. Yeah. Her (indicating). That's my
7 Q. Two months? 7 girlfriend.
8 A. Yeah. 8 Q. And she's in the room with us today?
Q. Okay. And on the day of the incident you 9 A. M-hm,
10 were driving a vehicle? 10 Q. Can you -- was she your girlfriend at the
11 A. No. 11 time of the incident?
12 Q. Okay. You -- there was a vehicle that you 12 A. Yes.
13 were sitting in on the day of the incident, correct? 13 Q. Okay. Do you mind telling me her name?
14. A, Correct. 14 A. — Shelby Rae.
15 Q. Okay. And were you -- was that vehicle one 15 Q. Okay. Can you spell her last name?
16 that was lent to you? 16 A. R-a-e.
17_ A. Lent to me? 17 Q. And -- okay. And you have no children?
18 Q. Lended to you? 18 A, No.
19 A. There was no vehicle lended to me. It was my } 19 Q. Okay. And just in terms of your -- well,
20 vehicle. 20 actually, who do you currently live with?
21 Q. Oh, it was your vehicle? 21 A. My grandfather and my grandma.
22 <A. Yeah, it was my vehicle. 22 Q. And anyone else who lives in the house?
23 Q. Okay. And -- 23. Aw Shelby.
24 A. have acosigner, but there was no vehicle 24 Q. — And how long has she lived with you?
25 lent to me. 25 A.  Abouta year. A year.
Page 15 Page 17
1 Q. Okay. So let me just clarify for the -- so 1 Q. Okay. And what is -- so let's go into your
2 that was your vehicle that you were sitting in? 2 education.
3A; Correct. 3. Az M-hm.
4 Q. Okay. And who was the cosigner? 4 Q. What is your highest level of education?
5A. My grandfather. 5A. High school.
6 Q. And who is that? 6 Q. Did you graduate?
7 Az Claudy Kelly. 7 Aw Yes.
8 Q. Okay. Okay. So that was your vehicle at the 8 Q. Have you had any post-high-school education
9 time of the incident cosigned with your grandfather? 9 or training?
10 A. Correct. 10 A. No.
lt Q. Okay. And just as a matter of background, 11 Q. No vocational training or otherwise, that
12 what is your current address? 12 kind of thing?
13. A. 133 Leonard Street, Vallejo, California 13 A. No.
14 94589. 14 Q. Okay. In terms of your work history, are you
15 Q. Is that the location of your residence at the 15 currently employed?
16 time of the incident? 16 A. Yes.
17_ Aw Yes. 17 Q. — And where are you employed?
18 Q. And how long, approximately, have you lived | 18 A. It's Michelin Tires in San Francisco.
19 there for? 19 Q. Okay. And how long have you worked there
20 A. Oh, years, ten plus. Ten years plus. 20 for?
21 Q. So since childhood? 21 A. Three months.
22 A. Since childhood, yeah. Grew up in the house. | 22 Q. Okay. Did you have a job before that?
23 Q. All right. And you're relatively young so -- 23. A, Yes, I did.
24 A. Yeah. 24 Q. And where did you work before Michelin?
25 Q. _ It's pretty standard questions, but are you 25 A. Michelin. [ was working at Silverado Resort

 

 

 

5 (Pages 14 to 17)
Case 2:18-cv-01246-WBS-AC Document 14-4 Filed 03/31/20 Page 7 of 44

 

 

 

 

Page 38 Page 40
1 circle, and how -- were you on the phone the entire 1 and you were not in the car yet?
2 time? 2 A. Correct.
3. A. Yes. 3. Q. And he was driving, so if you're walking I
4 Q. Okay. And when you arrived to your vehicle 4 guess, if this map is directionally correct, you were
5 were you still on the phone? 5 walking north on Lassen, which is up?
6 A. Yes. 6 A. Up. Yep. Yep. And he was coming down.
7 Q Okay. And what was -- and you were actually | 7 Q. He was going south --
8 speaking to persons on the other side during that 8 A. Yeah.
9 time? 9 Q. -- or down on Lassen Street?
10 A. No. I was on my phone regular, and I had the | 10 MR. GOFF: It might be more clear to say the
11 card in my hand for the phone number. 11 plaintiff was walking towards Lassen and Glenwood.
12 Q., Okay. So you were trying to make the call? 12 MR. SMYTH: Sure.
13. A. Yeah. 13. BY MR. SMYTH:
14 Q. You were punching in -- 14 Q. So he's walking towards Lassen and Glenwood,
15 _ A. Correct. 15 and then the car of Tonn, Officer Tonn, you
16 Q. -- as you were walking? 16 understand that was the officer involved in this?
17_ A, Correct. 17 A. Ido.
18 Q, So when you actually arrived at your car had 18 Q. He was driving towards the intersection of
19 you actually been able to dial the number yet? 19 Spring -- is that Spring?
20 A. No. 20 A. Springs Road --
21 Q. So the entire walk you were punching in, but | 21 Q. — Springs Road.
22 you didn't actually get a call -- 22 A. — --is this long road.
23. = A.z Correct. 23 Q. Okay.
24 Q. -- going? 24 A. So he was already on Lassen --
25 A. Correct. 25 Q. Okay.
\ Me Page 39 Page 41
; 1 Q. So when you arrived to your vehicle then what 1 A. --at the time.
2 did you do? 2 Q. So you saw that exchange. He drove by and
3. Az Sat down with one foot out and one foot in 3 you were walking, correct?
4 the car. 4 A. I'm looking at him as how me and you are
5 Q. Okay. And then as you were sitting there 5 looking at right now.
6 were you -- you were still trying to make the phone 6 Q. And then at the time you got into your
7 call? 7 vehicle had you seen him any point between that?
18 A. He pulled up in front of my car at that time. 8 <A. When I just got into my vehicle?
/9 Q. So approximately how long before he pulled up/| 9 Q. Yeah. So you said that he pulled up
| 10 were you sitting in the car? 10 approximately 20 to 30 seconds --
11 A. Twenty, 30 seconds. 11 A. Correct.
112 @ Okay. So you were in the car, you sat down, 12 Q. -- after you sat down.
13 he -- within the next 20, 30 seconds he actually iS Between the time that you first saw him
14 pulled up? 14 driving by to the point when you saw him in the car
15 A. Yep. I'm on my phone, I look up, and I see 15 with the lights going --
\.16 lights in front of me. 16 A. Okay. No, I did not -- I did not see him. I
17 Q. Okay. And did you happen to see him at all 17 didn't see him do any U turns or anything.
18 before that moment? 18 Q. Okay.
19 A, Yes. 19 A. Iwas concentrated on what was going on on my
20 Q. Okay. And where or when did you see him 20 phone.
21 beforehand? 21 Q. Okay. So -- and then where was he -- his car
22 A.  WhenI was walking he was coming on the 22 positioned in relation to yours?
23 opposite way, so I'm like this, and he's like this 23. A. So I'm here (indicating), and he's in front
24 (indicating). 24 of me, so our cars are nose to nose.
25 Q. So while you were walking he was driving by, | 25 Q. Okay. So he pulled kind of on the -- he

 

 

11 (Pages 38 to 41)
NE

Case 2:18-cv-01246-WBS-AC Document 14-4 Filed 03/31/20 Page 8 of 44

 

UME 4

 

 

 

UME 7

 

 

Page 50 __ Page 52 _|
1 Officer Tonn was with you? | 1 that it expires April 2nd, and I was not aware that
2 Az When he was with me I still had my phone in 2 tags had an exact date.
3 my hand, like I was on the dial pad about to hit 3 Q. Yeah.
4 call. 4 A. So -- yeah.
5 Q. So he approached, and you had the phone out, 5 Q. Soin your exchange, so it was -- he told you
6 and did you tell him you were trying to make a phone |}| 6 _ that the tags are expired, you said that -- and how
7 call? 7 did you respond? What did you say? That no, they
8 A. Yes, I did. 8 are not expired, they're in April?
9 Q. Okay. And what did he -- how did he respond |}| 9 A. — I told him no, they don't expire till the end
10 to that? 10 of April.
11 A. He did not respond to it. 11 Q. Do you remember the exact words, or is that
12 Q. So he didn't say anything? 12 just the gist of what it was?
13. A. Towards my phone cali, no. 13. A. That's the gist of what it was. That's what
14 Q. Hedidn't say no, he didn't say yes, it's 14 Isaid. I'm like: No, they don't expire until the
15 okay -- 15 end April, and he said, "No, they expired April 2nd." |
16 A. No. 16 Q. Okay. And then -- then what -- did you --
17, Q -- put down the phone, anything? 17 what did you say at that point?
18 A No. 18 A. At that point he told me he was recording on
19 Q. So then did you make the call? 19 his body camera, and I told him that I'm recording on
20 A. No, I didn't. 20 my phone.
21 Q So if he didn't respond why did you not make} | 21 Q. —_ So in the moment that -- did you ask him
22 the call? 22 anything about why you were being -- why he was
23 A Because he was there trying to talk to me, so 23 pulling you over?
24 I just hung it up, locked my phone. 24 A. No, I didn't.
25 Q. Okay. So -- and that was -- let's just go 25 Q. So you -- so after he told you about the
/ ME 7 Page 51 Page 53
back even further. What was the first thing that | April 2nd expiration he started recording you?
2 you -- who spoke first, you or Tonn? | 2 =A< On his body camera.
3. A. Tonn. 3. Q. And he said something to that effect?
4 Q. And what did he say? 4 A. Yeah. He said, "I'm recording on my body
5A. "What are you doing in this neighborhood." 5 camera."
6 He said, "This is like a crime neighborhood." 6 And I said, "Okay, I'm going to record you on
7 Q. So were those all the words that he spoke 7 my phone," and I slid up, and I hit the camera, and I
8 before you spoke? 8 hit record.
9 A. Correct. 9 Q. Okay. And when you were -- so at no point
10 Q. So he says, "What are you doing in this 10 did you tell him -- or -- well, strike that.
11 neighborhood. This is a high crime neighborhood," or |} 11 Did he ask you for a license or registration?
12 something to this effect? 12 A. No, he didn't.
13. A. He said, "What are you doing in this 13 Q. Did you tell him that he was wrong, that the
14 neighborhood." | 14 expiration wasn't until the end of the month?
15 I respond, "I just got off of work." jj 15 A. Yeah, I did.
16 And he responds that this is a crime ___} | 16 QQ. And was his only response that, no, they are
17 neighborhood or a crime area. —— 17 expired?
18 Q. Okay. And then how did you respond to that? 18 A. April 2nd.
19 A, Um, I didn't. He brought up about my tags 19 Q. And there was no other conversation at all
20 being expired on my car, and this was in April, he 20 before he turned on his body camera?
21 said they expired April 2nd. 21 A. No.
22 Q. Okay. And how did you respond to that? 22 Q. And you stated earlier you haven't seen his
23 A. I told him that they are not expired. I told 23 body camera footage?
24 him that we're still in April, they expire at the end 24 A. Footage, I have not.
25 of the month, when it gets to May, and he told me 25 Q. Okay. So then after he turned on his body

 

 

 

 

 

14 (Pages 50 to 53)
Case 2:18-cv-01246-WBS-AC Document 14-4 Filed 03/31/20 Page 9 of 44

 

 

 

Page 54 Page 56
1 camera you turned on your cell phone; is that 1 Q. -- pull you?
2 correct? 2 A. He grabbed me with a good amount of force and
3.9 A. M-hm. 3 threw me on the ground with a good amount of force.
4 Q. — And what did you do with your cell phone? 4 Q. Okay. So you landed on the pavement?
5 A. — Islid up, and I hit camera on the bottom 5 A. — Correct. Stomach -- belly down.
6 left, and I hit record. 6 Q. And at that time were you trying to get out
i | Q: Okay. And then what were you -- how were you | 7 of his holding of you, like wrestle your way loose,
8 recording? 8 or what was going on?
9 A. The camera was faced my way, so you're 9 A. No, I wasn't.
10 holding it like this taking a selfie like that 10 Q. Okay. So then what were you doing at that
11 (indicating), so it was faced towards me, and I 11 time?
12 didn't want to flip and I go like that (indicating), 12 A. Letting him do his thing. I had the camera,
13 so I went like this to get his face (indicating). 13 as soon as he reached for it all I did was move, he
14 Q. So you were sitting in the car. You did 14 grabbed me, I went straight to the ground, no
15 still have kind of a leg out and a leg in or -- 15 resisting, no pulling back, I just let him do his
16 A. Yeah. So I'm like this (indicating), and I'm 16 thing. \ |
17 like listening to him getting his -- getting his 177. Allright. And so on the -- so you had a
18 face. 18 | camera in your hand -- or the phone in your hand,
19 Q. So you brought your hand towards the center 19 | what happened with the phone as he's pulling you out?
20 of the car? 20|A. — I'mstill holding the phone while I'm on the
21 A. Yep. 21 | ground, so he has one hand behind my back, right, and
22 Q. And with Tonn outside the car you can see him 22 | I'm still -- I'm like this (indicating), you know,
23 in the background of the phone, as well as yourself, 23 | holding it like this try to -- I can't see if I'm
24 _ kind of in a selfie mode? 24 | actually recording him or not.
25 A. Correct. 25 And then he takes my phone and just kind of
UM F 3, [4 Page 55 _ J MAE \7 } (% Page 57
1 Q. — And what -- did Officer Tonn say anything 1 tosses it out of my hand, like he tosses it on the y
2 about that at that time? 2 ground.
3. A. He said, "I'm going to take this phone,” and 3 And then he pulls me up by my dreadlocks,
| 4 he reached for it. And I said, "Hey, hey, hey, hey," 4 handcuffed my other hand, pulls me up by my
5 like don't do that, and that's when he grabbed me by 5 dreadlocks and starts pulling my hair back like that
6 my hair and pulled me down. 6 (indicating).
7 Q. Okay. So after he grabbed you can you 7 Q. Did -- when he's pulling your hand -- I
8 describe for me what you initially felt or how 8 guess -- so you have the phone in your right hand,
9 that -- what was going through in your mind? 9 right?
10 A.  Iwasscared. I was scared. I didn't know 10 A. Yes, I do.
11 what he was gonna do. When he reached for my phoneI|}11 Q. — And he has your left hand?
12 just moved my hand like, hey, like don't do that, 2 A. Yes. J
13 you're all in my personal -- you're in my bubble. 13. Q. Does he need to kind of move it into place
14 And he said, "I'm gonna take this phone." 14 behind your back?
15 And then he grabbed me by my dreads, I used to have 15. A. He does. I -- when he first grabbed my left
16 dreadlocks, and he threw me on the ground and put me 16 hand when I'm recording you can see it on the
17 inachoke hold. 17 footage, it goes straight back like that
18 Q. Okay. And when you say, "a choke hold," can 18 (indicating), and then he throws me on the ground.
19 you describe -- well, let's first go back. 19 Q. Oh. So -- yeah. So he had your hand behind
20 So he grabbed you by the dreadlocks and 20 your back --
21 pulled you, correct? 21 A. M-hm.
22 A. — Correct. 22 Q. — -- before you actually were out of the
23 Q. And you then -- did he throw you on the 23 vehicle, correct?
24 ground, or did he -- 24 Az Yeah. You could see he grabbed this hand,
25 A. Yeah. 25 and he goes just like this, just like that

 

 

 

 

 

 

 

15 (Pages 54 to 57)
 

Case 2:18-cv-01246-WBS-AC Document 14-4 Filed 03/31/20 Page 10 of 44

 

 

 

Page 58 Page 60
1 (indicating). 1 sound), and then -- then I started seeing the dots,
2 Q. Okay. So when you're on the ground he had 2 and he lets me go, and I told him: Let me go, I
3. his arm around your neck? 3. didn't do nothing wrong, I just got off of work.
4 A. M-hm. Yes. 4 Q. And was it during that 45 seconds that he was
5 Q. Okay. And did you say anything to him in 5 holding you that he slapped your phone away, or was
6 that -- 6 that after?
7 A. — Iwas trying, but he was choking me, I 7 +A. No, that was after. I was able to talk when
8 couldn't breathe to the point where, you know, where | 8 he did that, and I told him: You just broke my
9 you see little dots, clear little dots. 9 phone. You can hear it in my video.
10 Q. So you were seeing -- at some point you were | 10 Q. Okay. So you're on the ground, choke hold
11 light-headed? 11 applied, approximately 45 minutes (sic), you're
12. A. Yes. 12 seeing dots, you can't talk for those 45 seconds-ish,
13 Q. So you weren't able to talk at all while he 13 then he un --
14 had his arm around your neck? 14 A. He lets go.
15 A. When he let go then J was able -- I told him 15 Q. _ Relieves the pressure, I guess?
16 to stop, I just got off of work. I told him to let 16 A. Yeah. Then he -- before, actually when he's
17 me go. 17 handcuffing me he puts his knee on top of my head, so
18 Q. Okay. Did -- and you've obviously seen your | 18 my lip is face down to the concrete.
19 own footage, correct? 19 So while he's putting my second handcuff he
20 A. Yeah. Yeah. 20 does that; puts his knee to top of my head, scraped
21 Q. Okay. So while on the ground did you -- were | 21 my lip onto the concrete.
22 you yelling at him? Were you -- how were you -- 22 Q. Okay. And so between -- so basically after
23 A. At first when he put me in the choke hold you | 23 _ the -- he was cuffing you, that was after he knocked
24 can hear me in my video like (making sound), like 24 the phone out of your hand, he pulled the other hand
25 that. And then when he lets go I'm yelling: Stop, 25 back --
Page 59 Page 61
1 let me go. I just got off work. I didn't do W IME > | 1 A M-hm.
2 anything. I had worked. | 2 Q. -- that was holding the phone, correct?
T3 Q. — And so how long, approximately, did he have 3. Aw Correct.
4 you ina -- just the hold? 4 Q. So he put that behind you while you were on
5 A. The choke hold? I would say a good minute o 5 the ground?
6 aminute or over, a minute and 30 seconds, a minute. 6 A. Correct.
7 Q. During that time approximately how long did 7 Q. Put you in the cuffs while you were still on
8 he have it where he was applying pressure? 8 the ground, and he had his knee on the back of your
9 Aw When he was applying pressure to the choke 9 head?
10 hold? | 10 A. Correct.
ll Q. Yeah. 11 Q. And then how long was -- from the point where
12 A, Like how long was it? 12 after you were able to breathe for air to the point
13 Q. Yeah. 13. where he was able to get you into cuffs,
14 A. Is that what you said? 14 approximately how long was that for?
5 It lasted a good 45 seconds to a minute for 15 A. Like and get me stood up?
16 the actual pressure, you know. 16 Q. Well, just from the point where you were i
17 Q. To the point -- you know, so at the end of 17 cuffs. UM F 70.
18 that 45 seconds to a minute of him holding your 18|"A. Like how long did it take for him to get me
19 neck -- 19 | in cuffs and fully just have me laying down on the
20 A. Uh-huh. 20} ground?
21 Q. _ -- that's when you started seeing the dots, 21} Q. = Yeah. |
22> or-- 22} A. — It took about two minutes.
23 A. No. No. I started seeing -- so when he 23} Q. So you were on the ground for about two |
24 started choking me, he was choking me for a good 45 | 24] minutes?
25 seconds to a minute, and I'm gasping for air (makes 25) A. Yeah. Two to three minutes I was.

 

 

 

16 (Pages 58 to 61)
Case 2:18-cv-01246-WBS-AC Document 14-4 Filed 03/31/20 Page 11 of 44

 

 

 

Page 62 Page 64
1 Q. And then during that two to three minutes, 1 BY MR. SMYTH:
2 just trying to make it completely clear here, so 45 2 Q. You didn't notice him talking to anyone else
3 seconds to about a minute you were being in a choke 3 like over the radio at any point?
4 hold with pressure? 4 A. No.
5S A. M-hm. 5 Q. Were you -- okay.
6 Q.  Atthe conclusion of that he -- was the first 6 So after you were detained you were walked to
7 thing he did is he slapped the phone away? 7 the -- to a police cruiser, correct?
8 <A. The first thing he did when I was on the 8 A. Correct.
9 ground? 9 Q. Okay. And then someone placed you into a
10 QQ. Yes. 10 police cruiser?
11 A. No. When I was on the ground I already had 11 A. They threw me into the police cruiser, and I
12 one cuff on my hand on my back, so I'm recording on | 12 hit my head on the window, and then they put me in
13 the ground. 13 about -- not too long after Tonn said, "Get him outa
14 And then, yes, he takes my hand and he just 14 here."
15 tosses my phone, and I say, "You just broke my 15 Q. Which -- so you were thrown into the car, and
16 phone." 16 you hit your head on which window?
17 And then he does take my other hand and put 17 A.  Onthe back window. The driver's side, and
18 it behind my back and put his knees on my head while | 18 then the back one from that.
19 he's doing that, and I'm face down onto the concrete, 19 Q. Like the rear windshield?
20 and my lip is scraped. 20 A. Yeah. The left one on the back.
21 Q. Okay. So -- all right. So then he lifts you 21 Q. Okay. And so your car was towed; is that
22 up-- 22 correct?
23. A. Yes. 23. Az Correct.
24 Q. -- correct? 24 Q. Okay.
25 A. — By my dreadlocks, not by my arms while I'm 25 A. Yeah.
Page 63 UM - z Ss Page 65
1 cuffed, strictly by my hair. Q. And what -- what happened with the car?
2 Q. Okay. So he picks you up by the hair? 2 Az Um, it was sold at a tow yard. I couldn't
3. A. M-hm. 3 get it back out, it was too much money. It was ona
4 Q. Okay. Then at that time had other officers 4 30-day hold.
5 arrived? 5 Q. Did they tell you how much it would cost to
6 A. Yes. There was a total of three officers. 6 get it back?
7 Q. Three other officers or -- 7 A. Over five grand.
8 A. Well, three in total. One including Tonn, 8 Q. Did they say why it costed -- was it --
9 and then two other officers. 9 A. — Because it was on the 30-day hold, and they
10 Q. Okay. And then did you get any of the other 10 added like over a hundred dollars every day, so it
11 officers’ names? 1] just added up, totaling five grand.
12 A. I don't remember their names. Ido have them | 12 Q. Did they say anything about having tickets or
13 in my e-mail, but I don't remember their names off 13 anything like that causing the money portion to be
14 the top of my head. I strictly remember Tonn. 14 higher?
15 Q. But none of the officers actually used force 15 A. No. My -- because they told my grandpa
16 to-- 16 because it's under his name, so the only thing that
17 A. No. No. It was mainly him. You know, they | 17 he told me was they sent him a letter saying that
18 were there as backup. 18 they sold the vehicle.
19 Q. Okay. Did you notice Tonn through -- at any 19 Q. — And you -- how long did you own that car?
20 point during your interaction with him at the car or 20 A. I owned that car for a good year. I was
21 during the detention portion where he's radioing for 21 making payments on the car.
22 backup? 22 Q. And who were you making payments with?
23 MR. GOFF: Objection; compound. 23 A. Toyota.
24 THE WITNESS: No. 24 Q. What kind of car was it?
25 // // 25 A It was a 2010 Kia Optima.

 

 

 

17 (Pages 62 to 65)
Case 2:18-cv-01246-WBS-AC Document 14-4 Filed 03/31/20 Page 12 of 44

 

 

 

Page 78 Page 80
1 Q. Okay. Did -- I think you said that she said 1 coming back the same day, and he let me use his
2 that it would go away within, you know, a few days -- | 2 phone.
3. A. Yes. 3 And I couldn't stop crying, so he -- I asked
4 Q. -- the pain in your neck? 4 him if he could just tell her that I'm in jail
5. A. Yes. 5 because I couldn't talk, like I was just crying too
6 Q. Did it go away within a few days? 6 much, and, yeah, he told her, and that was pretty
7 A, Yes, as she said. 7 much about it.
8 Q. So as you're sitting here today your neck is 8 Q. Did you discuss at all the -- how you felt
9 not still suffering from any sort of neck sprain? 9 about being -- Officer Tonn approaching you?
10 A. No, it's not. 10 A. I told him that -- yeah. I told him that
ll Q. And your bruises all recovered? 11 you're mistreating me, you did me wrong. I felt that
12 A. — Yes, bruises all recovered on my arm and my 12 Iwas racially profiled, I told him that.
13 wrist. 13 And he said, "I don't want to be one of these
14 Q. And how long did you have those bruising last | 14 officers on YouTube, you know, doing something to
15 for? 15 another person." And he asked me what I was doing on
16 A. About a week. 16 my phone in there. I told him: I recorded you.
17 Q. And it's true that you're not claiming any 17 And yeah, that's -- that's how that went in
18 other form of injury as a result of the incident on 18 there.
19 April of 2017 that we're here to talk about today? 19 Q. So you told him you were upset with him
20 A. Correct. 20 pulling you over?
21 Q. Okay. So at the -- when you were taken to 21 A. Yeah. Yeah. And I told him that I didn't do
22 the police station you were in a holding cell for -- 22 anything wrong, you had no reason to even come up to
23 you said I think it was approximately two hours; is 23 me.
24 ‘that correct? 24 He was listening to me, but he -- then he let
25 A. M-hm. Correct. 25 me out saying that, "Oh, you seem like a good guy,
Page 79 Page 81
1 Q. Did you know that Officer Tonn was recording 1 you're working." He was like: If you would have
2 you during those interactions? 2 just told me that you were working I wouldn't even
3. Az I did not. 3 have took you here. When we were talking in the cell.
4 Q. Okay. So at the outset he came and read 4 Q. Is there -- at any point did you talk about
5 Miranda rights to you; is that correct? 5 you having anger issues? UME 3]
6 A. When I was in there. 6 ;*&. Yes. He -- because the officers -- the aa
7 Q. Yes. 7 | officer that was driving me up there was saying that
8 Aw Yes. 8 | I need to calm down, that I was angry.
9 Q. Do you remember how many times, 9 I had a right to be angry for being
10 approximately, he came to talk to you? 10| mistreated, and I told him that, yeah, I have anger
11 A. He came to talk to me one time. At first I 11) problems. I had anger management in middle school,
12 didn't even know if it was him. I was asking him are 12) but that was years ago, but that was just 'cause a
13 you the officer that arrested me because I could not 13) teacher, I got in trouble in class, and the teacher
14 remember. And he was like: Yes, I am. 14) wanted me to do anger management class with her, but
15 And I basically asked him, I was like: What 15} other than that, no.
16 didI do? Like: Why did you do that? 16) Q. Did you talk at all about your -- what Tonn
17 And we were just talking, going back and 17 | was perceiving as your inability to listen?
18 forth from there. 18| A. | What do you mean? What do you mean
19 Q. — And what did he say? 19 | inability?
20 A. Um, he didn't really say anything because I 20 | Q. Well, I'm trying to think of the right way to
21 was crying a lot, and I was trying to call my 21 | phrase it, but did Officer Tonn express to you issues
22 girlfriend, her (indicating), and the phone in there 22 | that he had with your listening to him during the
23 wasn't working, and I was trying to call, and he -- I 23 | interaction?
24 asked him if I could just use his phone to call her 24 |A. Hedid. He said that he wanted me to just |
25 just to let her know I'm in jail and I won't be 25 | listen and basically just be quiet, just listen, but =k

 

 

 

21 (Pages 78 to 81)
 

Case 2:18-cv-01246-WBS-AC Document 14-4 Filed 03/31/20 Page 13 of 44

 

 

 

Page 82 Page 84
1 I was -- I was telling him like: No, I didn't do 1 A, The witnesses. They're recorded on the
2 anything wrong, I have a right to talk, Ihave a 2 video.
3 right to say how J feel. And I told him how I felt. 3. Q. Did -- okay. So let me ask you about --
4 Q. Did you think that you had a right to not 4 break that apart.
5 listen during the traffic stop? 5 So there were -- so during the interaction
6 MR. GOFF: Objection; calls for a legal 6 between you and Officer Tonn now there were other
7 conclusion. 7 people standing around?
8 THE WITNESS: No, I didn't. I -- no. 8 A.  Ohyeah, there were other people standing
9 BY MR. SMYTH: 9 around.
10 Q. I'm sorry, your answer is no? id Q. And Officer Tonn was talking to them?
11 THE WITNESS: Because you -- 11 A. No. Officer Tonn was dealing with me. The
12 MR. GOFF: I objected. You can answer. 12 other officers were telling them to get back.
13 MR. SMYTH: You can answer, yeah. 13. Q. Okay. So this was after you were already
14 THE WITNESS: Oh. Okay. I was listening at | 14 detained --
15 the stop. 15 A. Yes.
16 BY MR. SMYTH: 16 Q. -- you're talking about those witnesses?
17 Q. Okay. And at the stop -- so did he tell you 17 A. Yes. They're recording the whole thing of
18 or convey to you that he did not believe you were 18 what happened, the other witnesses. So they see me,
19 listening during the traffic stop? 19 they see the officer come up to me and pull me out of
20. A. He didn't -- he didn't say that -- he didn't 20 my car by my hair and throw me on the ground.
21 say that, no. 21 They're recording the whole thing.
22 It just all happened so fast. As soon as he 22 Q. Did anyone give you any camera footage?
23 came up to me at the traffic stop, asked for my -- he 23 A. Yes.
24 told me about my tags, and I said, "No, they don't 24 Q. And who else gave you camera footage?
25 expire till the end of April." 25 A. I don't know his name off the top of my head.
UM f il Page 83 Page 85
oy He said, "April 2nd," and told me that I'm 1 [have his information, and I have the footage.
2 being recorded on his body camera. 2 Q. Is there a reason you haven't given that to
3 I said, "Okay. I'm going to record too," and 3. your attorney?
4 that's when I go like that (indicating). But no, he 4 A. Ihave.
5 didn't say anything like that. 5 Q. The other -- so other body -- or other cell
6 At the end when everything was done, yes, he 6 phone footage you have provided in this litigation?
7 was like: You need to listen. 7 A. Yes. All footage I have I have sent to my
“8 I was like: Dude, I'm telling you to 8 lawyer.
9 listen while I'm on the ground, so you need to listen 9 MR. SMYTH: Just ask that you provide --
10 too. 10 MR. GOFF: Sure.
11 That's -- he wants me to listen, but he won't 1] MR. SMYTH: -- any other video.
12 listen to me. 12 MR. GOFF: Sure.
13 Q. So during the traffic stop, just kind of 13. BY MR. SMYTH:
14 going back -- 14 Q. — And do you -- do you know who this person is?
15. A. Yeah. 15 A. Um, I don't know him, but I know him just
16 Q. — -- what -- what were you trying to tell him 16 because he lived across the street from my client, so
17 that he wouldn't listen to? 17 he seen the whole thing happen. And I would just
18 A. That I just got off work, and that I didn't 18 walk by and wave at him just to be nice everyday I go
19 do anything wrong, I literally just got off the 19 to work.
20 school bus, walking to my car, that's what I was 20 Q. And how did it come to be that he sent you
21 trying to tell him. And I had witnesses tell him the 21 body camera -- or I mean cell phone camera
22 same thing, and he -- the officer saying, "I don't 22 footage?
23 care, get back. I don't care, get back." 23 «A; When he was recording, after I got released,
24 Q. He was saying, "I don't care, get back," to 24 my mom took me to his house of where it happened, and
25 who? 25 Lasked for the footage.

 

 

 

22 (Pages 82 to 85)
Case 2:18-cv-01246-WBS-AC Document 14-4 Filed 03/31/20 Page 14 of 44

 

 

 

 

 

 

 

Page 86 Page 88
1 QQ. And you knew that he had it beforehand? 1 should have been listening to you, as far as you
2 =A.« Um, no, I did not. 2 understood it, before he removed you from the
3. Q. So how did you find out that he had footage? 3 . vehicle?
4 A. Because I went back and I saw them while they 4 A. Could you repeat that question?
5 were yelling: Hey, he just got off work, he works 5 Q. Sure. Let me ask it this way: Is there
6 for special needs. 6 anything you were trying to tell him that he wasn't
7 So I went back to go and talk to 'em. 7 listening to while -- before you were removed from
8 Q. Okay. So -- but that is -- all that stuff is 8 the vehicle?
9 after you were already in handcuffs, correct? 9 A. Other than that I just got off work and that
10 A. — Correct. 10 I didn't do anything wrong, no. That was what I was
11 Q._ Did they have any of the footage -- did any 11 trying to get past him, that I was getting fresh off
12 of the footage that they gave you, did that depict 12 working, I'm literally walking to my car, and that's
13 anything before you were in handcuffs? 13. it. I just wanted him to know that, like I just got
14 A.  Depict anything before I was in handcuffs? 14 off work, like there's no reason for you to come up
15 Q. Did they videotape anything of the 15 to me right now.
16 interaction between you and Tonn before you were 16 Q. — And so when -- and you communicated all that,
17 already in handcuffs? 17 you were telling him during the traffic stop that he
18 A. Oh. No. 18 didn't do anything wrong -- that you didn't do
19 Q. So the camera footage that they gave you was 19 anything wrong, and that he shouldn't be approaching
20 all afterwards? 20 you?
21 A. The camera footage that they gave me was when | 21 A. Yeah.
22 Iwas on the ground. 22 Q. And how did he respond when you said, "You
23 Q. So you were on the ground by the time they 23 shouldn't" -- he shouldn't be approaching you?
24 started the footage? 24 A. — He didn't -- he didn't respond. He didn't
25 A. Yes. 25 respond to that.
Page 87 = UM F | Page 89
1 Q. So they don't see, you know, anything like 1 Q. — And did you at any point come to understand
2  Tonn pulling up or whatever was occurring before you | | 2 that the car registration was expired at the time?
3 and -- before Tonn actually removed you from the 3. A. Um, no, because the tags said April 2017, and
4 vehicle? 4 from my understanding they don't have -- they don't
5 A. They see -- they see him pulling -- they were 5 have certain dates, like oh, it ends April 2nd, I
6 all standing outside, I saw them. I saw them 6 didn't know that. So from my understanding from the
7 standing outside. They were standing outside in 7 tags, they ended the end of April 2017.
8 front of their house on their porch. 8 Q. Is that still your understanding?
9 Q. Well, I mean the footage. 9 A; Well, from now, no, because he said they have
10 A. Oh. The footage, no, they don't have that, 10 certain dates they end, so -- I didn't know that at
11 just me on the ground. I have that footage, me 11 the time.
12 personally. 12 Q. So because you didn't know at the time of the
13. Q. ~~ Okay. So in the -- so we're kind of still 13 traffic stop was there a reason you believe he
14 talking about -- so there was -- so Officer Tonn and 14 shouldn't have been pulling you over then?
15 you were talking about listening when you were inthe {{/15 A. Yeah. I believe he --
16 holding cell -- 16 Q. Sorry, ignore that, that's --
17_ A. Okay. 17 MR. GOFF: Objection; calls for a legal
18 Q. — --so that's what we were -- how we kind of 18 conclusion. He's not a lawyer.
19 got on this line of questioning. 19 THE WITNESS: Could you repeat the question?
20 A. Yeah, 20 MR. SMYTH: Sure. I'll -- we'll try and do
21 Q. Sol want to kind of just go back and try and 2] that question, then we'll go on a quick break.
22 bring it together here. 22 THE WITNESS: Okay.
23 So with regard to your -- his and your 23. BY MR. SMYTH:
24 discussion on who should be listening to who, 24 Q. Is there an understanding you have that
25 basically, during this, is there anything that he 25 because you didn't know at the time of the
= —

 

23 (Pages 86 to 89)
Case 2:18-cv-01246-WBS-AC Document 14-4 Filed 03/31/20 Page 15 of 44

 

 

 

 

J M F L| Page 90 Page 92
1 April 19th, 2017, traffic stop that he should not ~) | 1 that correct?
2 have pulled you over? 2 =A«z Yes.
3 MR. GOFF: Same objection. 3 Q. And after filling this out you were released
4 You can answer. 4 from the Vallejo Police Department?
5 THE WITNESS: I believe he shouldn't have 5 A. Yes, I was.
6 pulled me over. 6 Q. And the time on here at the top is 2:25, does
| 7 BY MR. SMYTH: 7 that look about correct?
| 8 Q. Even though the registration was expired? 8 A. At the top?
9 Aw Yes. I was not driving the vehicle, I 9 Q. There's a time -- there's a date of
110 wasn't. He shouldn't have pulled me over regardless. 10 violation, time, and day of the week, case number at
11 MR. SMYTH: Okay. Let's go on a break. 11 the very first row of the ticket.
12 THE VIDEOGRAPHER: Okay. This is going to 12 A. Okay. I see here. It's in military time?
13. conclude media number one of the August 9th, 2019, 13 Q. Yeah. Does that look familiar or sound
14 deposition of Robert Strong. 14 familiar to you?
15 Off the record at 12:47. 15 A. Yes.
16 (Recess taken from 12:47 p.m. to 1:00 p.m.) 16 Q. So --
17 THE VIDEOGRAPHER: This begins media number] 17 A. Was this -- 2:00 o'clock? What was 2:00
18 two of the August 9th, 2019, deposition of Robert 18 o'clock?
19 Strong. 19 Q. That is the time that this was filled out.
20 On the record at 1:00 o'clock, approximately. 20 A. So then that's inaccurate then. That can't
21 BY MR. SMYTH: 21 be 2:00 o'clock when it happened at 2:15.
22 Q. Okay. So we were still kind of talking about 22 Q. Okay. So it's your understanding that this
23 the time inside the -- inside the holding cell with 23 ticket may have been filled out prior to your
24 Officer Tonn and the conversations that you were 24 release?
25 having at that time, but before we get back into the 25 A. Yes. And it's -- the time is wrong.
Page 91 Page 93
| conversation itself, I understand that you had -- 1 Q. Okay.
2 you -- he what you called cited you out; does that 2 A«< Couldn't have been 2:00 o'clock when that
3 sound familiar? 3 happened 2:15.
4 A. Cited me out? 4 Q. Does the -- so what time did you understand
5 Q. Yeah. 5 you were released from custody with the VPD?
6 A. Like when he released me? 6 A. Atleast around 4:00 o'clock.
a iO: So he gave -- had you fill out a paper, a 7 Q. Okay. Does -- at the middle of the ticket it
8 document, to -- 8 notes the code sections of violations for the ticket;
9 A, He had me fill out a ticket. 9 do you see that?
10 Q. Yeah. So let me hand you this, tell me does 10 A. — Correctable violation?
11 this look familiar to you? 11 Q. Well, yeah. Under there there's rows related
12 A. Yes. 12 to particular codes and descriptions of the offenses.
13 MR. SMYTH: Okay. If you want to mark that | 13 A. Isee.
14 next document in order. 14 Q. Do you have any understanding of either of
15 (Photocopy of Notice to Appear was marked 15 those codes and what the offense was for?
16 as Defendants' Exhibit No. 4 for 16 A. This one says suspended license, and I don't
17 identification.) 17 know what the second one is, obstruct? I don't know
18 MR. SMYTH: Here you go. 18 what that is, 148, obstruct.
19 MR. GOFF: Thank you. 19 Q. Do you remember discussing any of these codes
20 BY MR. SMYTH: 20 and charges with anybody after receiving the
21 Q. So do you understand this, what we just 21 citation?
22 marked as Exhibit 4, to be the ticket that you filled 22 A. Alt remember is just him having me say I'm
23 out? 23 gonna give you a ticket and, you know, I want you to
24 A. Yes. 24 sign it, and you're going to get let go. That's all
25 Q. And that is your signature at the bottom; is 25 Jremember.

 

24 (Pages 90 to 93)

 
 

Case 2:18-cv-01246-WBS-AC Document 14-4 Filed 03/31/20 Page 16 of 44

 

VME 2.7 omen

Page 116

 

1 A. Being a black male, I mean we don't get | 1 (Video playing on computer.)

2 treated the same as everybody else, you know, I mean 2 MR. SMYTH: It might be a different video,

3 that's just the truth. We don't get treated the 3 this is why it's difficult.

4 same, I mean, and being -- having dreadlocks at 4 (Video playing on computer.)

5 that -- at that time too, I mean a person can look 3 MR. SMYTH: Here, let me see --

6 intimidating, their facial features, maybe could look 6 (Video playing on computer.

7 like a drug dealer, maybe could, I don't know, could 7 BY MR. SMYTH:

8 be robbing stores, something, probably up to no good, 8 Q. Sol went back to the suspect, underscore,

9 you know, your appearance. Probably my appearanct 9 given, underscore, Miranda, underscore, admonishment
10 he probably didn't like it. It was something. 10 video, and I think around here is what I was looking
11 I don't know -- I'm not going to say I know 11 for, and we're at about the four-minute mark of the
12 what it is, but I'm going to say what I feel like it 12 video, we had stopped earlier around the three-minute
13 is, and from how he was talking to me and how he 13 mark when we were listening earlier, so this might be
14 approached that's how he brought it off as, so I 14. what I was referring to.

15 mean -- ) | 15 You know, after we do this one, if you want
16 Q. And at the time he approached you you felt | | 16 to watch more videos, but I want to get us moving and
17 you were being racially profiled, and based upon the { 17 then --
18 fact you weren't doing anything wrong -- | 18 A. Oh yeah.
59 A, Yeah, ai] 19 Q. -- you know --
0 Q. -- in your mind at the time? 20 A. That's all right.
21 A. Yeah. I mean I don't see how walking to your 21 (Video playing on computer.)
22 car being on the phone is doing something wrong, 22 THE WITNESS: Can we pause this? So you
23 unless you do. 23 heard him say that I didn't drive up.
24 Q. Do you remember during the interchange, 24 BY MR. SMYTH:
25 exchange here with Officer Tonn, talking about there 25. Q. Which part?
Page 115 Page 117

1 was nothing that he could have done differently that 1 A. — That I didn't drive up. He just said that I

2 would have changed your belief that he shouldn't have | 2 didn't drive up. If you go back a little bit --

3 approached you? 3 (Video playing on computer.)

4 A. — I don't remember that. I remember him saying 4 THE WITNESS: He said, "When you drove up,"

5 something differently. Can you play it back? Can 5 correction, "When I drove up."

6 you play it back? 6 (Video playing on computer.)

7 Q. I'm going to have to find that. 7 MR. SMYTH: Is that --

8 A. Imean -- 8 MR. GOFF: That's it.

9 Q. So I'm going to -- I think it was in a 9 BY MR. SMYTH:

10 different video entirely, and this one I'm playing -- 10 Q. So in that you told Tonn that you knew what
11 this one, for the record, it's called conversation, 11 was happening before it even started.

12 underscore, with, underscore, suspect. The video 12. A.  Ohyeah. When I saw him go like this

13 goes for 12 minutes and nine seconds, I'm going to 13 (indicating), when we made eye contact like this, |
14 bounce around, and I'll try and find -- 14 already knew. I knew he was gonna come up to me, |
15 A. Okay. 15 knew it, I knew it.

16 (Video playing on computer.) 16 Q. And when you say you made eye contact with
17 MR. SMYTH: Girlfriend, that was what -- 17 him --

18 THE WITNESS: I don't remember that. 18 A, Like this (indicating). When he's driving by
19 MR. SMYTH: So anyway -- 19 he's looking out the window, I'm looking at him like
20 (Video playing on computer.) 20 this (indicating), eye to eye, we make eye contact.
21 MR. SMYTH: So I almost forgot what I was 21 Q. Was he -- he was wearing sunglasses, wasn't
22 looking for here as part of the audio as we're 22 he?

23 listening. What did I say I was looking for? Sorry. 23. A. [believe he was. Jeans, blue jeans, a

24 (The record at Page 114, Page 24, through 24 police shirt, I believe he was wearing some

25 Page 115, Line 3, was read by the reporter.) 25 sunglasses. I think he was. I don't know.

 

 

 

 

30 (Pages 114 to 117)
Case 2:18-cv-01246-WBS-AC Document 14-4 Filed 03/31/20 Page 17 of 44

 

    
  
 

 

 

Page 118 Page 120
1 Q. So you couldn't see his eyes? 1 arrest and now he was going to pull you out of the
2 A. No. Iseenhim. He looked out the window. 2 car?
3 He looked at me, he was looking like this 3 A, No, he didn't.
4 (indicating). Just 'cause somebody's got glasses on 4 Q. Did you ever threaten Officer Tonn during the
5 that doesn't mean you can't see. 5 incident at that moment in time?
6 Q. Well, Imean you can't see his eyes. 6 A. No, I didn't.
7 A. Tcan see him looking at me. 7 Q. Did you ever swing at Officer Tonn?
8 Q. So you can see him turn his head? 8 A. No, I didn't.
9 A. — Isee him look at me. 9 Q. _ Did you ever kick at Officer Tonn?
10 Q. Like look over -- 10 A. No, I didn't.
11 A. Isee him drive by and look at me. 11 Q. — Were you ever on the phone -- once Officer
12 Q. Okay. 12 Tonn approached you and you were sitting in the car
13. A. That's what I seen. 13 were you ever talking to someone on the phone?
14 Q. And so when -- even at that point youknew in | 14 A. I wasn't talking to anyone. I was dialing on
15 your head that he was going to approach you? 15 the dial pad.
16 A. I said in my head: I bet you he come up to 16 Q. So you weren't talking to anybody on the
17 me. That's what I said in my head: I bet you he 17 phone?
18 come up to me, as I'm walking to my car. 18 A. No. UM F | |
19 Q. And you're -- 9 Q _ And you told Officer Tonn that you were
20 A. — And, sure enough, that's what he did. 20 recording him, or you were going to record him; is
21 Q. Okay. I mean there's much more. 21 that correct?
22 A. Oh yeah, I already -- way more. 22 A. Yes. .
23 Q. There's -- I don't intend to go through all 23 Q. And this was after Officer Tonn said he was
24 of it. 24 going to record you?
25 A. Okay. 25 A. Yes.
Page 119 Page 121
1 Q. We do have lunch and another deposition this 1 Q. Did Officer Tonn tell you that you were under
2 afternoon. 2 arrest for trying to record him?
3. Az Okay. 3. A. No.
4 MR. SMYTH: But I think for now I appreciate 4 Q. Did Officer Tonn give you a command that you
5 your time, thank you for coming in. 5 could not record him?
6 That will be it for me, unless Stanley -- 6 A. No.
7 MR. GOFF: Yeah, I've got a couple questions. 7 Q. For the 45 seconds that Officer Tonn had his
8 MR. SMYTH: -- has questions. 8 arm around your neck it was difficult for you to
9 MR. GOFF: Yeah. 9 breathe or -- were you able to breathe at all?
10 EXAMINATION 10 A. No. I was gasping for air.
11 BY MR. GOFF: il Q. And this lasted for about 45 seconds?
12 Q. Let me ask you this: Did Officer Tonn ever 12 A. Correct.
13 tell you that he had a warrant to seize your phone? 13. Q. And you said that you started seeing spots
14 A. Are you asking me? 14. or--
15 Q. I'm talking to you. 15 A. Yeah, little white dots.
16 A, Oh. No, he didn't. 16 Q. Or, as Counsel has stated earlier for you,
17 Q. Okay. He just -- did he ever give you a 17 that you were becoming light-headed?
18 command that if you did not give you -- give him your} 18 A. — Correct.
19 phone he was going to pull you out of the car and 19 Q. And then this light-headedness continued to
20 place you under arrest? 20 go -- continued until Officer Tonn let go or released
21 A, No, he didn't. 21 some of the force around your neck?
22 Q. Did he ever give you any commands to step out | 22. A. Correct.
23 of the car or else you would be placed under arrest? 23. Q. But even after he released some the force
24 A. No, he didn't. 24 around your neck he still had his arm around your
25 Q. Did he ever tell you that you were under 25 neck?

 

 

 

31 (Pages 118 to 121)
Case 2:18-cv-01246-WBS-AC Document 14-4 Filed 03/31/20 Page 18 of 44

 

 

UME | Dace

Page 124

 

 

1 A, Say that one more time. >} 1 A I was on the ground for a good two minutes.
2 Excuse me. Even after Officer Tonn released | 2 Two to three minutes I was on the ground, total.
3 | some of the force from the hold that he had around 3. Q. — And you said that Officer Tonn, when he
4 | your neck, his arm remained around your neck; is that 4 pulled you up, you were already handcuffed -- strike
5 | correct? 5 that.
6) A. Correct. 6 Once -- Officer Tonn winded up pulling you up
7\Q. When Officer Tonn had you on the ground with}| 7 from the ground by your hair?
8 | his arm around your neck -- strike that. 8 A. Yes.
9 When you were on the ground and Officer Tonn 9 Q. When he pulled you up from the ground by your
10 | had his arm around your neck, is that the time that } | 10 hair were you handcuffed?
11 | Officer Tonn told you to put your hands behind your ll A. Yes.
12 | back? 12 Q. When he pulled you up from the ground by your
13 \A. Yes. 13 hair did it hurt?
14 Q. Were you physically able to put your hands 14 A. Yes.
15 behind your back while you were being choked -- 15 Q.  Onascale of one to ten, what level of pain
16 A. No. 16 did you experience when he pulled you up by your
17 Q. -- by Officer Tonn? 17 hair?
18 A. No. 18 A. Ten.
19 Q. Were you trying to comply with his orders 19 Q. Did he even try to pull you up by your arms?
20 while he had his arm choking you around your neck? 20 A. No.
21 A. Yes. 21 Q. And at that time that he pulled you up by
22 Q. But you were physically unable to do so at 22 your hair were there other officers present?
23 the time because his arm was choking you around your | 23 A. Yes.
24 neck; is that correct? 24 Q. How many?
25 A. Correct. 25 A. Two. Three in total.
Page 123 Page 125
1 MR. SMYTH: Leading. 1 Q. And you said you were thrown -- when you were
2 BY MR. GOFF: 2 thrown in the police cruiser you hit your head on the
3 Q. You -- and you were never -- were you ever 3 window?
4 convicted of the charges that were issued on this 4 A. Yes.
5 ticket? 5 Q. What officer was that that put you in the
6 A. No. 6 police cruiser?
7 Q. Were you ever even prosecuted for the a JA. Tonn.
8 charges? 8 Q. — It was Officer Tonn?
9 OA; No. 9 A. Yes.
10 Q. Why is that? 10 Q. Did you hit your head on the window with a
il MR. SMYTH: Relevance. 11 lot of force, or just -- or just skinned the window?
12. BY MR. GOFF: 12 A. With a good amount of force.
13. Q. ~~ Why is that? 13. Q. Did it hurt?
14 MR. SMYTH: And calls for a legal conclusion. 14 A. Yes.
15 THE WITNESS: I don't know. 15 Q. Scale of one to ten, how much did it hurt?
16 MR. SMYTH: Calls for speculation. 16 A. Eight.
17 BY MR. GOFF: 17 Q. Officer Tonn asked you what are you doing
18 Q. Were you ever summoned to court to answer for | 18 in the neighborhood?
19 the charges that were on this ticket? 19 A. — Just got off work.
20 Did you ever have to go to court based on 20 Q. No, I'm saying --
21 this ticket? 21 A. Oh.
22 A. No. 22 Q: -- he asked you what are you doing in the
23. Q. Okay. How long were you on the ground once 23 neighborhood?
24 Officer Tonn pulled you out of the car, do you 24 a Oh. Yes.
25 recall? 25 Q. So before -- strike that.

 

 

 

32 (Pages 122 to 125)
Case 2:18-cv-01246-WBS-AC Document 14-4 Filed 03/31/20 Page 19 of 44

EXHIBIT B
Case 2:18-cv-01246-WBS-AC Document 14-4 Filed 03/31/20 Page 20 of 44

 

 

OW Ww HO

10

Ea
12
13
14
ED
16
iq
18

Le
20
21
22

Zo

24
20

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA
SACRAMENTO DIVISION
=-600--
ROBERT STRONG,

)
)
Plaintiff, )
)
V& « ) No. 2:18-CV-01246-
) WBS-AC
CITY OF VALLEJO, JARRETT TONN, )
ANDREW BIDOU and DOE VALLEJO )
POLICE OFFICERS 1=25, )
)
Defendants. )
)
)
== o0e=-—
DEPOSITION OF JARRETT TONN
—-900-—

Vallejo, California
Friday, August 9, 2019
2:42 p.m.
--000--

DOUCETTE & ASSOCIATES
1219 Marin Street
Vallejo, California 94590
(707) 554-9970

REPORTED BY: REBECCA K. DOWELL, CSR, RPR
CSR License Number 8043

Page |

 

 
Case 2:18-cv-01246-WBS-AC Document 14-4 Filed 03/31/20 Page 21 of 44

 

   

Page 6

UMP 4

———_—

Var 2, 5p}

 

 

Where do you work? 1A Yes.
A. I work for the Vallejo Police Department. Q. And how are you familiar with the date?
Q. What is your title there? A. Because it's tied to that incident.
A. _ A detective. Q. How did you become involved with the plaintiff
Q. And how long have you been a detective? 5 on April 19th, 2017?
A. Been a detective since January 2016, and before 6 <A. _ I initiated a traffic stop on his vehicle.
that I was a patrol officer. 7 Q. And what was the purpose for initiating the
Q. — And how long have you worked for Vallejo as a 8 traffic stop, if you recall?
police officer, period? 9 A. _ The vehicle had an expired registration.
A. I have worked for Vallejo Police five years 0 Q. Did you ever -- strike that.
yesterday, I think, or a couple days ago. HW You never observed the plaintiff operating his
Q. Congratulations. 42 vehicle at the time that you detained him for
A. — Thank you very much. Thank you. i unregistered tags; is that correct?
14. Q. — What materials or documents have you reviewed in 14 A. I'll maybe take issue with the word "operating."
15 preparation for your deposition today? 15 Did I see the car moving --
16 A. I have read my written report, I've watched all 6 Q. Sure.
17 the relevant body camera footage, I reviewed another 7 AY -~- no. I believe the Vehicle Code standard he
18 video that was taken by Mr. Strong. 18 was operating the motor vehicle; it was running, and he
19 Q.  M-hm. Okay. 19 was in the driver's seat.
20 A. — [think that's it. 20 It was not driving, if that's what you're asking
21 Q. All right. Have you talked to anybody about 21 me.
22 this case? }22 Q. Sure. So your observation was the car was on,
23 MR. SMYTH: Vague. (23 or it was running?
24 BY MR. GOFF: | 24 <A. It appeared to be running, and when I approached
25 Q. Have you talked to any coworkers about this case 25 it closer I believe it was running, but not driving. It
Page 7 Page 9
1 since the lawsuit was filed? 1 \| was on the side of the road, if that's what you're asking
2 <A. I don't know if I talked to 'em about it since. 2 Lime.
3 I talked to 'em about it before. 3 Q. And the plaintiff was eventually arrested, he
4 Q. Before the lawsuit was filed? 4 was eventually arrested that day; is that correct?
5 A. Yeah. 5 A. That's correct.
6 Q. And if you recall, that was a while back, if you 6 Q. Okay. Was one of the reasons that he was
7 recall, who was it? 7 arrested because he had expired registration tags?
8 <A. — The people in my unit. So I talked to Sergeant 8 A. No. That is an infraction, that is not
9 Bautista, Detective Wagoner, Detective Barreto. That's 9 arrestable, it's only citable.
10 all that really comes to mind. 10 He was arrested for 148(a) of the Penal Cole,
il Q. Okay. And do you recall what you -- what kind 11 which was resisting or obstructing. a
12 of conversation you had with them about this before the |(T2 Q. Okay. Now, was he -- based on your observation
13 lawsuit got filed? 13 was the plaintiff obstructing, or was he resisting?
14 A. Most of them, or if not all of them, were 14 A. — One led to another. He was obstructing and
15 working the day of the incident. Not that they were 15 resisting.
16 there for the incident. So, you know, just normal talk 16 Q. — So let's talk about the obstructing. How was he |
17 about what happened and work talk. 17 objecting that day?
18 Q. Okay. And are you familiar with the plaintiff, 18 A. During my initial approach or contact with him
19 Robert Strong, in this case, the plaintiff in this case? 19 during the traffic stop he kept trying to use his cell
20 A. Tam. 20 phone to make a phone call, and I believe made a comment
21 Q. And how are you familiar with him? 21 about making a phone call.
22 A. Only through that one contact from the day that 22 And I said, you know, "Please don't make a phone
23 resulted in this lawsuit. 23 call." And the reason J instructed him not to make a
24 Q. And are you familiar with the day of the 24 phone call, I have gone on numerous traffic stops where
25 incident regarding the suit, which was April 19th, 2017? people will call relatives, friends, and then you get a

 

2

 

 

 

 

UME 10

 

3 (Pages 6 to 9)

 

 
Case 2:18-cv-01246-WBS-AC Document 14-4 Filed 03/31/20 Page 22 of 44

 

 

 

 

 

UM E | 0 Page 10 ME IS Page 12
gt bunch of people showing up, and it becomes very unsafe. ‘1 the plaintiff by the arm and taking him out of his car;
2 So for my safety I don't want people calling 2 is that correct?
3 people, and especially nowadays you have people live 3 A. That is correct. There are events that led up
4 streaming, all sorts of stuff, but at the end of the day 4 to that, so I don't want it to seem out of place, but
5 I don't want anything done that's going to draw more 5 that in and of itself is correct. ‘
6 people to this location, especially when I'm by myself 6 Q. Okay. All right. Let's go through some of the
7 and I don't even know who this person is. 7 events that led up to that.
8 So I instructed him not to use his cell phone. 8 A. Sure.
9 Q. Okay. And did the plaintiff tell you that he 9 Q. Can you expound to me what were the events that
10 was simply trying to record you on his phone versus that |} 10 led up to that?
ii he was talking on the phone? —| 11 MR. SMYTH: Calls for narration.
12 A. Hedid not. 12 THE WITNESS: You want me to narrate, or do you
13 Q. Did you tell the plaintiff that you were 13 want a question?
14 recording him? 14 BY MR. GOFF: UME | |
15 A. Idid. N15 Q.  Youcan give a brief narrative. -
16 Q. And -- strike that. 16 A. — Lasked him several times to stop using his
17 Is there a law that a person is not allowed to 17 phone, he would not. I told him I was going to then take
18 record an officer while they're performing their duties? 18 his phone so he could not keeping using it.
19 MR. SMYTH: Calls for expert opinion. 19 I was afraid he was either in the middle of a
20 MR. GOFF: If you know. 20 call or already called, so I tried to grab his phone to
21 THE WITNESS: I don't believe there's a law 21 stop it, stop whatever phone call was possibly in
22 stating they cannot. 22 progress.
23. BY MR. GOFF: 23 When I went to take his cell phone he then
24 Q. Okay. And at the time that you were interacting 24 started to pull away and started to kind of twist his
25 with the plaintiff on the day of this incident you were, [25 body away.
Page I} \J MY IZ Page 13
1 in fact, performing your duties as a public servant; is 1;-——_ At that point, being that he was physically
2 that correct? 2] resisting, not knowing anything about him or what might
3 A. Iwas. 3\ be in the car, I did remove him from the vehicle by
4 Q. Did you ever issue a command to the plaintiff to 4) grabbing him and pulling him out of the vehicle down to
5 put his phone away before you tried to take it from him? 2) |_ the ground.
6 A. I might take issue with the exact wording. I 6 O), Okay. Now, let me ask you this: Prior to you
7 told him to put his phone down or stop using it. I don't 7 grabbing the plaintiff by his arm and taking him out of
8 remember my exact words, but it was made clear tohimto | 8 the car did you say, "You're under arrest, I'm placing
9 put the phone down and stop using it. 9 you under arrest"?
10 Q. Okay. But you never said, "Put your phone away 10 A. I did not.
11 or else I'm going to take it from you"? 11 Q. And prior to you grabbing the plaintiff and
12 A. I don't believe J said those exact words. 12 taking him out of his car did he ever swing at you?
13. Q. — And you didn't have a warrant to seize his 13. A.  Hedid not.
14 phone; is that correct? 14 Q. And prior to you grabbing the plaintiff and
15 A. — I did not. 15 taking him out of his car, did he ever lunge at you in
16 Q. And you never gave the plaintiff commands to 16 any kind of way?
17 step out of the car on his own; is that correct? 17, A. He did not.
18 A.  Idid not. 18 Q. And prior to you grabbing the plaintiff and
19 Q.  Youdid subsequently grab the plaintiff by his 19 taking him out of his car, did he threaten you?
20 arm and took him out of his car to the ground; is that 20 MR. SMYTH: That's vague.
21 correct? 21 BY MR. GOFF:
22 MR. SMYTH: Objection; vague as to subsequent. 22 Q. Did he threaten to hit you?
23. BY MR. GOFF: 23 A. He did not give me any verbal threats.
24 Q. On the day of the incident -- on the day of the 24 Q. Okay. Now, once you took the plaintiff out of
incident you wound up taking the plaintiff -- or grabbing 25 his car he was placed in a choke hold; is that correct?

| No

 

 

IME VS

4 (Pages 10 to 13)

 
Case 2:18-cv-01246-WBS-AC Document 14-4 Filed 03/31/20 Page 23 of 44

 

 

 

Page 14 Page 16
1 A. No. 1 So I was kind of going to say the same thing.
2 MR. SMYTH: Vague. 2 I don't really know what a -- I don't know what
3 THE WITNESS: No, he was not. 3 -- acarotid hold without applying pressure, if that
4 BY MR. GOFF: 4 makes sense.
5 Q. He was never placed in a choke hold the whole 5 MR. GOFF: Sure.
6 time? 6 THE WITNESS: I don't see as there's a carotid
7 A. He was not placed in a choke hold. 7 hold that you don't apply pressure.
8 And if you want me to clarify that I'd be happy 8 MR. GOFF: Right.
9 to clarify that. I don't know if it matters. 9 THE WITNESS: I mean because, in essence,
10 MR. SMYTH: You can wait -- if he wants you to | 10 putting your arm around someone's neck or that area I
11 then they'll ask you. 11 mean is not a carotid -- the hold and the pressure are
12 THE WITNESS: Sure. 12 all one thing, there's not a -- now, you can get set --
13. BY MR. GOFF: 13. defensive tactic speaking, you can get set up ina
14 Q. Let me ask you this: Plaintiff was unarmed 14 position where you could do a carotid move if necessary,
15 during this whole incident; is that correct? 15 but at least in my thinking I equate the -- I don't -- we
16 A. He turned out to be unarmed, yes. 16 don't -- I don't know what a choke hold is, but a carotid
17 Q. And the plaintiff was subsequently cited out 17 I can speak to.
18 based on the charges that were brought against him; is 18 The carotid hold is the pressure. I don't think
19 that correct? 19 you can separate the two, if that makes sense.
20 A. Yes. He was issued a citation at the Vallejo 20 BY MR. GOFF:
21 Police Department. 21 Q. Sure. So --
22 MR. GOFF: Okay. So I have for exhibit -- so 22 A. My arm was around the front of his neck, if
23 what exhibit are we on? 23 that's what you're asking. I can say that, yes.
24 (Discussion had off the record.) 24 Q. = Okay. All right.
25 I If 25 MR. SMYTH: And just to clarify the record,
Page 15 Page 17
1 (Response to Requests for Admission, Set One, 1 these are -- this is my words that I was trying to
2 was marked as Plaintiff's Exhibit No. 5 for 2 explain what I understood when the maneuver to place a
3 identification.) 3 person into a carotid maneuver, or whatever it is, as to
4 BY MR. GOFF: 4 say, but as I tried to explain in that second portion of
5 Q. And I would like to direct your attention to 5 the admission that there was no pressure applied, so --
6 request for admission number ten, and let me know when | 6 THE WITNESS: Yeah. I think that's -- I think
7 you finish reading that particular request. 7 my -- you can be in a position where you could apply a
8 <A. Go ahead. 8 carotid if necessary.
9 Q. Okay. So request for admission number ten 9 MR. GOFF: Sure.
10 states: 10 THE WITNESS: But I think the hold and the
11 Admit that you placed the plaintiff in 11 pressure are all one thing. I see that as one thing.
12 a carotid hold, in parentheses choke hold, 12 MR. GOFF: Okay. So -- okay. So let's go to Su
13 on the date of the incident. 3 Exhibit Number 6. UME 4 ad
14 And the response was: 4 (Investigation Narrative Report was marked as _|
15 Admit, admit that responding party placed 15 Plaintiff's Exhibit No. 6 for identification.)
16 Plaintiff in a carotid hold to detain 16 BY MR. GOFF:
17 Plaintiff as he resisted Officer Tonn. 17. Q. And this would be the third to the last
18 Now, this response to my -- to the plaintiff's 18 paragraph says -- last paragraph is a small paragraph,
19 the request for admissions states that you admit to 19 the one right above that -- no, the one above that.
20 placing the plaintiff in a carotid hold; is that correct? 20 A. Which page?
21 MR. SMYTH: This is -- just vague, may be 21 Q.  I'msorry, the first page, very first page, so
22 overstating what -- the understanding of what carotid and | 22 the third to the last paragraph, if you could read that,
23 choke hold mean in connectin to each other, but if you 23 then let me know when you're done.
24 can explain. 24 Oh, excuse me, the second to last paragraph.
25 THE WITNESS: Yeah, I would be happy to. Let me know when you're done. Sorry.

(S

 

 

|

\
))

 

——=_

5 (Pages 14 to 17)
Case 2:18-cv-01246-WBS-AC Document 14-4 Filed 03/31/20 Page 24 of 44

 

UMP 5, te

 
  
 
  
 
   

I A, I'm done. ]
2 i Q. So in your police report it states that, "I did

3} not conduct a carotid." When you say that, what are you
4 | referring to?

5| A. Again, it's really hard to describe without

6} demonstrating, but in essence, you know, your arm can b
7) in front like this (indicating) where it's over someone's
8| front neck area, not necessarily like -- I'm not talking

9} sort of right on the Adam's Apple, the neck area.
f

On A BP WN eS

Page 20

not swing at you; is that correct?

A. Correct.

Q. Okay. And prior to you placing the plaintiff --

prior to placing your arm around the plaintiff's neck

while he was on the ground he did not lunge at you; is

that correct?

A. That's correct.

Q. Okay. And prior to you placing the plaintiff --

or placing your arm around his neck when you guys were on

 

 

1h Q. Right. 10 ground he did not verbally threaten you; is that correct?
Il A. When I say I did not apply, so I could have 11 A. Correct.
123 applied the carotid if necessary, but I did not conduct a 12 Q. And same question: He didn't kick at you; is
13\ carotid, meaning I did not at any point tighten up on 13 that correct?
14] that and I didn't apply any pressure to his carotid 14 A. Correct.
15\ arteries with my bicep or my forearm. = 15 Q. Okay. Let me ask you this: Once you took the
16 Q. During the time that you had your arm around the 16 plaintiff to the ground and you had your arm around his
17 plaintiff's neck, at any time did it appear that he could 17 neck, then did you place him under arrest then?
18 not breathe or that he was having problems breathing -- 18 MR. SMYTH: Vague.
19 A, No. 19 MR. GOFF: If he remembers.
20 Q. _ -- based on your observation? 20 BY MR. GOFF:
21 A. No. In fact, the opposite. He was talking 21 Q. Did you say, "You're under arrest"?
22 during that time. The carotid would have made someone | 22 A. Did I -- are you asking me if I said, "You are
23 pass out in several seconds, and he was talking clearly. 23 under arrest"?
24 Q. And I'm glad you said that. So if someone was 24 Q. ~~ Well, yes.
25 placed in a carotid hold would it have caused them to 25 A. DidI--
Page 19 Page 2]
1 become light-headed? 1 Q. | First question: Did you say, "You're under
2 <A. Ifsomeone was placed -- 2 arrest"?
3 MR. SMYTH: That's vagus, and may call for 3. A. Idid not.
4 speculation. 4 Q. Okay. Was he placed under arrest?
5 But, go ahead, just generally. 5A. My understanding of a lawful arrest, at that
6 THE WITNESS: Ifa proper carotid was applied 6 point, yes, he would be arrested.
7 the person would pass out within a matter of seconds. 7 Q. Okay. And what were the grounds for lawfully
8 BY MR. GOFF: 8 arresting him at that time, once you guys were on the
9 Q. Okay. Forty-five seconds? Thirty seconds? 9 ground?
10 A. — It could be as quick as five or six seconds. 10 A. Yes. I would say the grounds for arrest in my
11 Depends how much pressure you're applying and how 11 mind occurred when he pulled the cell phone away from me
12 properly, just depends. 12 and tried to turn away from me. I felt that to be a
13 Q. Okay. So let me ask you this: Prior to -- 13 violation of the Penal Code Section 148(a), resisting or
14 strike that. \} a - 14 obstructing an investigation of a police officer.
15 When you had your arm around the p aintiff's 15. Q. Okay. So he conducted or engaged in the 148
16 | neck, and it wasn't a carotid hold, but when you had your 16 offense before you even put your hands on him; is that
17) arm around his neck you guys were on the ground; is that 17 correct?
18) correct? 18 A. — That's correct.
19) A. That's correct. 19 Q. And this was because when you grabbed his phone
20h Q. And how did you guys wind up on the ground? Did 20 he tried to not let you grab his phone?
2 i the plaintiff wrestle you to the ground or was he taken || 21 A. Correct. And I could even clarify, actually,
a to the ground? | | 22 the initial part of the 148 violation was the continuous
23\_ A. He was taken to the ground. al | 23 use of his phone after me telling him not to, but the --
24 And prior to the plaintiff being taken to the 24 you were kind of splitting up.
25 ground and you placing your arm around his neck, he did 25 The resisting portion definitely happened on

 

 

 

6 (Pages 18 to 21)
Case 2:18-cv-01246-WBS-AC Document 14-4 Filed 03/31/20 Page 25 of 44

 

 

 

 

Page 26 Page 28

1 zero discipline in this department. | knot listening to the police and being uncooperative.

2 MR. GOFF: Okay. I figured that. I always 2 A high percentage of the time, in my experience

3 gotta ask that. 3 and in all the training that I've done, it means there's

4 BY MR. GOFF: 4 a high likelihood that there's some other crime that I

5 Q. Did you ever place your knee in the plaintiff's 5 don't know of, probably bigger than the one I'm currently

6 head or on the plaintiff's head while he was on the 6 investigating, in this case a registration because if it

7 ground? 7 was merely a registration, and in other traffic stops

8 <A. No. It might have been over or near it. I 8 where that -- it is what it appears on its face, people

9 don't believe I like -- I was squatting over him trying 9 are compliant. __|
10 to handcuff him at some point. 10, So when people are not compliant, and I kind of
11 Q. Okay. Based on your -- strike that. 11 | say like partial compliance is noncompliance. If you're
12 Prior to pulling the plaintiff out of the car 12 | only halfway listening to what I'm saying, you're not
13. did he pose an immediate threat to you? 13 | listening to what I'm saying, and there's a reason you're
14 MR. SMYTH: Vague, calls for a legal conclusion. | 14 | doing that. ==
15 MR. GOFF: You can answer. 15 —— And we deal with so many people with guns, and,
16 THE WITNESS: Repeat that again, I'm sorry, 16 | you know, I was already in that neighborhood because so
17 before when? 17 | many stolen cars, and we've had people with guns in that
18 BY MR. GOFF: 18 | neighborhood, specifically in that block radius, so when
19 Q. Sure. Prior to you pulling the plaintiff out of 19/ people start not complying, not listening, and then
20 the car, grabbing his arm, pulling him out of the car, 20) pulling away I am fearful, yeah. Are they going to hide
21 did he pose an immediate threat to you? 21) a weapon or are they going to access a weapon, are they
22 A. — Imean he -- that's a very hard question to 24 gonna grab the car and put it in drive?
23 answer because -- I mean if you ask me was there a 23) So yes, | am fearful about that type of
24 visible threat that I saw -- 24 behavior, and J was specifically fearful about what he
25 Q., Yes, 25, might try to do next in that case, not knowing who he

Page 27 Page 29

1 = A.z -- | could say no, but I think it's the unknown 1 was.

2 threat of I have a guy in a car that I don't know what 2 Q. Okay. But he didn't threaten you?

3 they might have, and now they're not listening, they're 3. A. He made no verbal threats.

4 not obeying what I'm saying, and now they're pulling away 4 Q. Okay. And he didn't swing at you?

5 so -- I mean I think there's always a threat when there's 5 A. He did not.

6 anunknown and unsecured person who I have noclue-- you| 6 Q. And he did not have a weapon in the car?

7 know, I always tell people when they say they're scared 7 Az He did not.

8 of the police I go: You know who I am because I'm 8 I should clarify that. I don't know if they

9 wearing a badge and a name tag. I have no clue who you 9 found any smail knives or un -- or minor weapons. There
10 are. 10 was no firearms or anything like that.
11 Q. ~ Right. Right. 11 Q. Well, you didn't find weapons in the car?
12 A. — So, you know, there's always a threat. You 12 A. I don't believe I was the person to even search
13. know, did I see any weapons, no, if that helps. 13 that car at that point. I did not find any weapons.
14 Q. Yeah. It does help because that's my question. 14/Q. Allright. Let me ask you this: Regarding the “|
15 Like at that moment in time did it appear -- did you feel 15 | use of force, when is it -- based on the policies of the
16 threatened that he was going to immediately try to harm 16 | Vallejo Police Department, when is it appropriate to use
17 you, engage and try to harm you? 17 | force?
18 A. I-- 18 MR. SMYTH: It's vague, overbroad, and the
19 MR. SMYTH: Overbroad. 19 | policy document may speak for itself, so if it's written,
20 BY MR. GOFF: 20 |then refer to that.
21 Q. Like was he reaching for a weapon? Was he 21 But to the ability you can summarize or --
22 reaching for a stick? Was -- 22 THE WITNESS: Sure.
23. A. So when he turned away I did become very 23 MR. GOFF: Just a summary, yeah.
24 concerned because he pulled his phone away and started 24 THE WITNESS: So I am authorized by law and by
25 turing away, and I'm always concerned when people are 25 [Policy to use physical force as necessary and reasonable |

 

 

 

 

UME TL

8 (Pages 26 to 29)

—

Var
Case 2:18-cv-01246-WBS-AC Document 14-4 Filed 03/31/20 Page 26 of 44

 

—

ME ZL Pes

 

Page 32

 

 

1 to effect an arrest. 1 STATE OF CALIFORNIA)
2 Specifically I'm authorized by both of those | ) ss:
3 things to use greater amount of force than is being used | | 2 COUNTY OFSOLANO  )
4 against me if there is someone resisting, meaning if | 3 ; .
5 someone is just pulling away I could potentially Tase : Sh a Pree ae dene ee a
6 them or use a baton. I don't have to equal the amount of| 6 a ae wie ea de fact eden Loe uy
7 force to overcome, and I'm allowed to use a greater force 7 JARRETT TONN, P ,
8 to overcome that resistance as is reasonable and as is 8 was duly swom to testify to the ruth; the wholetrath
9 necessary. ; 9 and nothing but the truth in the within-entitled cause;
10 So that's my understanding. 10 that said deposition was taken at the time and place
11 BY MR. GOFF: 11 therein named; that the testimony of said witness was
12 Q. Allright. And if the person is not -- if the | | 12 reported by me, and was thereafter transcribed under my
13 person is not resisting then it wouldn't be necessary to | | 13 direction by computer-aided transcription; that the
14 use force; is that correct? 14 foregoing is a full, complete, and true record of said
15 MR. SMYTH: Overbroad, vague, calls for a legal | | 15 testimony.
16 conclusion, and resisting being a term of art as a legal 16 I further certify that I am not related to any
17 conclusion. 17 party or counsel or attorney for any of the parties to
18 MR. GOFF: You can answer if you can. 18 said deposition, nor in any way interested in the outcome
: : 5 5 19 of the cause named in said caption.
19 THE WITNESS: You're always using against some 0 I have hereunto set my hand this 20th day of
20 force, whether you're picking up someone's arm to 21 August, 2019.
’ 21 handcuffhim. Again, the amount of force you use is 22 ,
22 dependent on the person you're dealing with. —! | 23
P23 MR. GOFF: Right. 14
24 No further questions. I'm good. REBECCA K. DOWELL, RPR
25 --000-- 25 CSR License No. 8043
Page 31
1 (The deposition concluded at 3:18 p.m.)
2 --000--
3
4
5
JARRETT TONN
6
7 --0o00--
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

 

 

 

9 (Pages 30 to 32)
Case 2:18-cv-01246-WBS-AC Document 14-4 Filed 03/31/20 Page 27 of 44

EXHIBIT C

 
01246-WBS-AC Document 14-4 Filed 03/31/20 Page 28 of 44
Vallejo Police Department

Policy Manual

  

 

Use of Force

300.1 PURPOSE AND SCOPE

This policy provides guidelines on the reasonable use of force. While there is no way to specify
the exact amount or type of reasonable force to be applied in any situation, every member of this
department is expected to use these guidelines to make such decisions in a professional, impartial
and reasonable manner.

300.1.1 DEFINITIONS
Definitions related to this policy include:

Deadly force - Force reasonably anticipated and intended to create a substantial likelihood of
causing death or very serious injury.

Force - The application of physical techniques or tactics, chemical agents or weapons to another
person. It is not a use of force when a person allows him/herself to be searched, escorted,
handcuffed or restrained.

300.2 POLICY
The use of force by law enforcement personnel is a matter of critical concern, both to the public

and to the law enforcement community. Officers are involved on a daily basis in numerous and
varied interactions and, when warranted, may use reasonable force in carrying out their duties.

Officers must have an understanding of, and true appreciation for, their authority and limitations.
This is especially true with respect to overcoming resistance while engaged in the performance
of law enforcement duties.

The Department recognizes and respects the value of all human life and dignity without prejudice
to anyone. Vesting officers with the authority to use reasonable force and to protect the public
welfare requires monitoring, evaluation and a careful balancing of all interests.

300.2.1 DUTY TO INTERCEDE
Any officer present and observing another officer using force that is clearly beyond that which

is objectively reasonable under the circumstances shall, when in a position to do so, intercede
to prevent the use of unreasonable force. An officer who observes another employee use force
that exceeds the degree of force permitted by law should promptly report these observations to
a supervisor.

300.3 USE OF FORCE
Officers shall use only that amount of force that reasonably appears necessary given the facts
and circumstances perceived by the officer at the time of the event to accomplish a legitimate law

enforcement purpose.
The reasonableness of force will be judged from the perspective of a reasonable officer on the

scene at the time of the incident. Any evaluation of reasonableness must allow for the fact that
officers are often forced to make split-second decisions about the amount of force that reasonably

 

Copyright Lexipol, LLC 2017/01/12, All Rights Reserved. Use of Force - 42
Published with permission by Vallejo Police Department
Case 2:18-Cv-01246-WBirdi fe PRUE Départtfants/ 31/20 Page 29 of 44

Policy Manual

Use of Force

appears necessary in a particular situation, with limited information and in circumstances that are
tense, uncertain and rapidly evolving.

Given that no policy can realistically predict every possible situation an officer might encounter,
officers are entrusted to use well-reasoned discretion in determining the appropriate use of force
in each incident.

It is also recognized that circumstances may arise in which officers reasonably believe that it
would be impractical or ineffective to use any of the tools, weapons or methods provided by the
Department. Officers may find it more effective or reasonable to improvise their response to rapidly
unfolding conditions that they are confronting. In such circumstances, the use of any improvised
device or method must nonetheless be reasonable and utilized only to the degree that reasonably
appears necessary to accomplish a legitimate law enforcement purpose.

While the ultimate objective of every law enforcement encounter is to avoid or minimize injury,
nothing in this policy requires an officer to retreat or be exposed to possible physical injury before
applying reasonable force.

300.3.1 USE OF FORCE TO EFFECT AN ARREST

Any peace officer may use reasonable force to effect an arrest, to prevent escape or to overcome
resistance. A peace officer who makes or attempts to make an arrest need not retreat or desist
from his/her efforts by reason of resistance or threatened resistance on the part of the person
being arrested; nor shall an officer be deemed the aggressor or lose his/her right to self-defense
by the use of reasonable force to effect the arrest, prevent escape or to overcome resistance
(Penal Code § 835a).

300.3.2 FACTORS USED TO DETERMINE THE REASONABLENESS OF FORCE

When determining whether to apply force and evaluating whether an officer has used reasonable
force, a number of factors should be taken into consideration, as time and circumstances permit.
These factors include, but are not limited to:

(a) Immediacy and severity of the threat to officers or others.

(0) The conduct of the individual being confronted, as reasonably perceived by the officer at
the time.

(c) Officer/subject factors (age, size, relative strength, skill level, injuries sustained, level of
exhaustion or fatigue, the number of officers available vs. subjects).

(d) The effects of drugs or alcohol.
(e) Subject’s mental state or capacity.
(f) | Proximity of weapons or dangerous improvised devices.

(g) The degree to which the subject has been effectively restrained and his/her ability to resist
despite being restrained.

(h) The availability of other options and their possible effectiveness.

 

Copyright Lexipol, LLC 2017/01/12, Ail Rights Reserved. Use of Force - 43
Published with permission by Vallejo Police Department
Case 2:18-cv-01246-WB ale) PRONE Depa rfthtsy/2° Page 30 of 44

Policy Manual

Use of Force

(i) Seriousness of the suspected offense or reason for contact with the individual.
{j) | Training and experience of the officer.
(k) Potential for injury to officers, suspects and others.

(l) | Whether the person appears to be resisting, attempting to evade arrest by flight or is
attacking the officer.

(m) The risk and reasonably foreseeable consequences of escape.
(n) Theapparent need for immediate control of the subject or a prompt resolution of the situation.

(0) Whether the conduct of the individual being confronted no longer reasonably appears to
pose an imminent threat to the officer or others.

(p) Prior contacts with the subject or awareness of any propensity for violence.

(q) Any other exigent circumstances.

300.3.3 PAIN COMPLIANCE TECHNIQUES

Pain compliance techniques may be effective in controlling a physically or actively resisting
individual. Officers may only apply those pain compliance techniques for which they have
successfully completed department-approved training. Officers utilizing any pain compliance
technique should consider:

(a) The degree to which the application of the technique may be controlled given the level of
resistance.

(b) Whether the person can comply with the direction or orders of the officer.
(c) Whether the person has been given sufficient opportunity to comply.

The application of any pain compliance technique shall be discontinued once the officer
determines that compliance has been achieved.

300.3.4 CAROTID CONTROL HOLD
The proper application of the carotid control hold may be effective in restraining a violent or

combative individual. However, due to the potential for injury, the use of the carotid control hold
is subject to the following:

(a) The officer shall have successfully completed department-approved training in the use and
application of the carotid control hold.

(b) The carotid control hold may only be used when circumstances perceived by the officer at
the time indicate that such application reasonably appears necessary to control a person in
any of the following circumstances:

t: The subject is violent or physically resisting.

2. The subject, by words or actions, has demonstrated an intention to be violent and
reasonably appears to have the potential to harm officers, him/herself or others.

 

Copyright Lexipol, LLC 2017/01/12, All Rights Reserved. Use of Force - 44
Published with permission by Vallejo Police Department
Case 2:18-Cv-01246- WEG alfa) PPURE DE parttehneest/20 Page 31 of 44

Policy Manual

Use of Force

(c) The application of a carotid control hold on the following individuals should generally
be avoided unless the totality of the circumstances indicates that other available options
reasonably appear ineffective, or would present a greater danger to the officer, the subject or
others, and the officer reasonably believes that the need to control the individual outweighs
the risk of applying a carotid control hold:

1. Females who are known to be pregnant
2 Elderly individuals

3. Obvious juveniles
4

individuals who appear to have Down syndrome or who appear to have obvious neck
deformities or malformations, or visible neck injuries

(d) Any individual who has had the carotid control hold applied, regardless of whether he/
she was rendered unconscious, shall be promptly examined by paramedics or other
qualified medical personnel and should be monitored until examined by paramedics or other
appropriate medical personnel.

(e) The officer shall inform any person receiving custody, or any person placed in a position of
providing care, that the individual has been subjected to the carotid control hold and whether
the subject lost consciousness as a result.

(f) Any officer attempting or applying the carotid control hold shall promptly notify a supervisor
of the use or attempted use of such hold.

(g) The use or attempted use of the carotid control hold shall be thoroughly documented by the
officer in any related reports.

300.3.5 USE OF FORCE TO SEIZE EVIDENCE

In general, officers may use reasonable force to lawfully seize evidence and to prevent the
destruction of evidence. However, officers are discouraged from using force solely to prevent
a person from swallowing evidence or contraband. In the instance when force is used, officers
should not intentionally use any technique that restricts blood flow to the head, restricts respiration
or which creates a reasonable likelihood that blood flow to the head or respiration would be
restricted. Officers are encouraged to use techniques and methods taught by the Vallejo Police
Department for this specific purpose.

300.4 DEADLY FORCE APPLICATIONS
Use of deadly force is justified in the following circumstances:

(a) Anofficer may use deadly force to protect him/herself or others from what he/she reasonably
believes would be an imminent threat of death or serious bodily injury.

(b) An officer may use deadly force to stop a fleeing subject when the officer has probable
cause to believe that the person has committed, or intends to commit, a felony involving the
infliction or threatened infliction of serious bodily injury or death, and the officer reasonably

 

Copyright Lexipol, LLC 2017/01/42, All Rights Reserved. Use of Force - 45
Published with permission by Vallejo Police Department
Case 2:18-Cv-01246-WBGaifej PRUNES De par trtesnes/s 1/20 Page 32 of 44

Policy Manual

Use of Force

believes that there is an imminent risk of serious bodily injury or death to any other person
if the subject is not immediately apprehended. Under such circumstances, a verbal warning
should precede the use of deadly force, where feasible.

Imminent does not mean immediate or instantaneous. An imminent danger may exist even
if the suspect is not at that very moment pointing a weapon at someone. For example, an
imminent danger may exist if an officer reasonably believes any of the following:

1. The person has a weapon or is attempting to access one and it is reasonable to
believe the person intends to use it against the officer or another.

2. The person is capable of causing serious bodily injury or death without a weapon
and it is reasonable to believe the person intends to do so.

300.4.1 SHOOTING AT OR FROM MOVING VEHICLES

Shots fired at or from a moving vehicle are rarely effective. Officers should move out of the path of
an approaching vehicle instead of discharging their firearm at the vehicle or any of its occupants.
An officer should only discharge a firearm at a moving vehicle or its occupants when the officer
reasonably believes there are no other reasonable means available to avert the threat of the
vehicle, or if deadly force other than the vehicle is directed at the officer or others.

Officers should not shoot at any part of a vehicle in an attempt to disable the vehicle.

300.5 REPORTING THE USE OF FORCE

Any use of force by a member of this department shall be documented promptly, completely and
accurately in an appropriate report, depending on the nature of the incident. The officer should
articulate the factors perceived and why he/she believed the use of force was reasonable under the
circumstances. To collect data for purposes of training, resource allocation, analysis and related
purposes, the Department may require the completion of additional report forms, as specified in
department policy, procedure or law.

300.5.1 NOTIFICATION TO SUPERVISORS
Members are required to notify their supervisor when they:

(a) Use any force which results in visible injury to the subject, or the subject claiming injury.

(b) Usea weaponless strike such as a palm, poke, punch, elbow, kick, knee, foot stomp, leg sweep,
or any takedown.

(c) Use OC or another chemical agent on a subject.

(d) Use a Taser.

(e) Strike a subject with an impact weapon, including specialty (less-lethal) munitions.

(f) — Use a hobble restraint.

(9) Apply a carotid restraint.

 

Copyright Lexipol, LLC 2017/01/12, All Rights Reserved. Use of Force - 46
Published with permission by Vallejo Police Department
Case 2:18-Cv-01246-WBiaifej PPURe Dep rirteshes/S1/20 Page 33 of 44

Policy Manual

Use of Force

(h) Deploy a K-9 which bites and/or injures a subject.

(i) Use any force which results in an injury requiring medical clearance, hospital admittance or medical
treatment, including basic first aid.

Gj) Discharge a firearm.

(k) Use any force which creates a substantial risk of causing death or serious bodily injury, whether

intentional or not.

300.5.2 REPORTING TO CALIFORNIA DEPARTMENT OF JUSTICE

The Records Supervisor or the authorized designee shall ensure that data required by the
Department of Justice (DOJ) regarding all officer-involved shootings and incidents involving use
of force resulting in serious bodily injury is collected and forwarded to the DOJ as required by
Government Code § 12525.2.

300.6 MEDICAL CONSIDERATION
Prior to booking or release, medical assistance shall be obtained for any person who exhibits signs

of physical distress, who has sustained visible injury, expresses a complaint of injury or continuing
pain, or who was rendered unconscious. Any individual exhibiting signs of physical distress after
an encounter should be continuously monitored until he/she can be medically assessed.

Based upon the officer’s initial assessment of the nature and extent of the subject's injuries,
medical assistance may consist of examination by fire personnel, paramedics, hospital staff or
medical staff at the jail. lf any such individual refuses medical attention, such a refusal shall be
fully documented in related reports and, whenever practicable, should be witnessed by another
officer and/or medical personnel. If a recording is made of the contact or an interview with the
individual, any refusal should be included in the recording, if possible.

The on-scene supervisor or, if the on-scene supervisor is not available, the primary handling officer
shall ensure that any person providing medical care or receiving custody of a person following any
use of force is informed that the person was subjected to force. This notification shall include a
description of the force used and any other circumstances the officer reasonably believes would
be potential safety or medical risks to the subject (e.g., prolonged struggle, extreme agitation,
impaired respiration).

Persons who exhibit extreme agitation, violent irrational behavior accompanied by profuse
sweating, extraordinary strength beyond their physical characteristics and imperviousness to pain
(sometimes called “excited delirium’), or who require a protracted physical encounter with multipie
officers to be brought under control, may be at an increased risk of sudden death. Calls involving
these persons should be considered medical emergencies. Officers who reasonably suspect a
medical emergency should request medical assistance as soon as practicable and have medical

personnel stage away if appropriate.

 

Copyright Lexipo!, LLC 2017/01/12, All Rights Reserved. Use of Force - 47
Published with permission by Vallejo Police Department
Case 2:18-cv-01246-WBGaife| PRaNRe Dé pa ritenes/s 1/20 Page 34 of 44

Policy Manual

Use of Force

300.7 SUPERVISOR RESPONSIBILITY
When a supervisor is notified of a use of force, whether or not the supervisor is able to respond
to the incident, the supervisor is expected to complete a Supervisor's Use of Force Report.

When a supervisor is able to respond to an incident in which there has been a reported application
of force, the supervisor is expected to:

(a) Obtain the basic facts from the involved officers. Absent an allegation of misconduct or
excessive force, this will be considered a routine contact in the normal course of duties.

(6b) Ensure that any injured parties are examined and treated.

(c) If deemed necessary by the supervisor, separately obtain a recorded interview with the
subject upon whom force was applied. If this interview is conducted without the person
having voluntarily waived his/her Miranda rights, the following shall apply:

Ts The content of the interview should not be summarized or included in any related
criminal charges.

2. The fact that a recorded interview was conducted should be documented in a
property or other report.

3. The recording of the interview should be distinctly marked for retention until all
potential for civil litigation has expired.

(d) Once any initial medical assessment has been completed or first aid has been rendered,
ensure that photographs have been taken of any areas involving visible injury or complaint
of pain, as well as overall photographs of uninjured areas. These photographs should be
retained until all potential for civil litigation has expired.

(e) Identify any witnesses not already included in related reports.
(f) Review and approve all related reports.
(g) Determine if there is any indication that the subject may pursue civil litigation.

1. lf there is an indication of potential civil litigation, the supervisor should complete and
route a notification of a potential clatm through the appropriate channels.

(nh) Evaluate the circumstances surrounding the incident and initiate an administrative
investigation if there is a question of policy non-compliance or if for any reason further
investigation may be appropriate.

In the event that a supervisor is unable to respond to the scene of an incident involving the reported
application of force, the supervisor is still expected to complete as many of the above items as
circumstances permit.

300.7.1 WATCH COMMANDER RESPONSIBILITY
The Watch Commander shall review each use of force by any personnel within his/her command

to ensure compliance with this policy and to address any training issues.

 

Copyright Lexipol, LLC 2017/01/12, All Rights Reserved. Use of Force - 48
Published with permission by Vallejo Police Department
Case 2:18-Cv-01246- WBF hfej PPS Dé parttent?/s1/20 Page 35 of 44

Policy Manual

Use of Force

300.8 TRAINING
Officers will receive periodic training on this policy and demonstrate their knowledge and

understanding.

300.9 USE OF FORCE ANALYSIS

At least annually, the Professional Standards Division should prepare an analysis report on use
of force incidents. The report should be submitted to the Chief of Police. The report should not
contain the names of officers, suspects or case numbers, and should include the identification of
any trends in the use of force by members. The Chief of Police should convene a board of his/
her choosing to identify possible:

(a) Training needs recommendations.
(b) Equipment needs recommendations.

(c) Policy revision recommendations.

 

Copyright Lexipol, LLC 2017/01/12, All Rights Reserved. Use of Force - 49
Published with permission by Vallejo Police Department
Case 2:18-cv-01246-WBS-AC Document 14-4 Filed 03/31/20 Page 36 of 44

EXHIBIT D

 
Il

12

13

14

16

17

18

19

20

21

22

23

24

25

26

27

28

Se 2:18-cv-01246-WBS-AC Document 14-4 Filed 03/31/20 Page 37 of 44

REQUEST FOR PRODUCTION NO. 4:
Any and all photographs of the scene of the incident.

RESPONSE NO. 4:

Responding party objects to this request as vague, ambiguous, and overbroad. Without
waiving the foregoing objections, responding party does not possess any photographs from the
scene of the incident.

REQUEST FOR PRODUCTION NO. 5:

Any and all photographs of the Defendant
RESPONSE NO. 5:

Responding party objects to this request as vague, ambiguous, grossly overbroad, and
overly burdensome and harassing. Furthermore, this request seeks private information protected
from disclosure pursuant to the official information privilege (see Sanchez v. City of Santa Ana,
936 F.2d 1027, 1033 (9th Cir. 1991); Cal. Penal Code section 832.7, Cal. Evid. Code sections
1043 and 1045). See Declaration of Lieutenant Cheatham served herewith. This request also
seeks documents which are not reasonably calculated to lead to the discovery of admissible
evidence. Subject to these objections, Defendant shall not respond to this request to the extent it
seeks photographs unrelated to the incident. Responding Party is not in possession of any
photographs taken of the Officer Tonn in relation ~ the incident. \

REQUEST FOR PRODUCTION NO. 6:

Any and all photographs of the Plaintiff.
RESPONSE NO. 6:

Responding party objects to this request as vague, ambiguous, and overbroad. Without
waiving the foregoing objections, Responding Party is not in possession or control of any such

records.

REQUEST FOR PRODUCTION NO. 7:
Any and all departmental policies regarding the use of force by the Vallejo Police

Department.
HM

 

 

Case No. 2:18-cv-01246-WBS-AC CITY OF VALLEJO’S RESPONSE TO REQUEST FOR
PRODUCTION OF DOCUMENTS, SET ONE

ts

 
 

Case 2:18-cv-01246-WBS-AC Document 14-4 Filed 03/31/20 Page 38 of 44
1 || RESPONSE NO. 7:
2 Responding party objects to this request as vague, ambiguous, and overbroad. Without
3 || waiving the foregoing objections, Responding Party shall produce responsive policy documents
4 || currently in effect in its possession, custody or control.
5 || REQUEST FOR PRODUCTION NO. 8:
6 Any and all documents in your possession, custody or control evidencing that the City of
7 || Vallejo is covered by liability insurance at the time of the subject incident and what is the total
8 || amount of coverage. Such documents shall include, but are not limited to, a legible copy of said
9 || policy, declaration page and insurance card.
10 |) RESPONSE NO. 8:
il Objection is made that this request is vague, ambiguous, overbroad and seeks information
12 || outside the scope of permissible discovery. Without waiving these objections. Responding Party
13 || shall produce copies all responsive, non-privileged documents in its possession, custody or
14 |! control, including its risk-pooling agreement with its Joint Powers Associate, California Joint
!5 || Powers Risk Management Authority, in effect on the date of the incident
16 || REQUEST FOR PRODUCTION NO. 9:
7 Any and all body camera footage or dash camera footage taken before, during and after
18 || the incident in question.
19 || RESPONSE NO. 9:
20 Responding Party objects to this request as grossly overbroad and outside the scope of
21 || discovery in that Plaintiffs’ request is not limited in time or limited to footage related to the
22 |/incident underlying Plaintiffs’ complaint. Without waiving the foregoing objections,
23 || Responding Party shall produce body camera footage related to the incident in its custody,
24 || possession, and control.
25 || REQUEST FOR PRODUCTION NO. 10:
26 Any and all written departmental policies relating directly to the use of departmental
27 || issued body cameras.
28 | //
Case No. 2:18-cv-01246-WBS-AC CITY OF VALLEJO’S RESPONSE TO REQUEST FOR
PRODUCTION OF DOCUMENTS, SET ONE
-4-

 

 
Case 2:18-cv-01246-WBS-AC Document 14-4 Filed 03/31/20 Page 39 of 44

EXHIBIT E

 
 

10

11

12

13

14

Lib

16

Ly

18

19

20

rch

23

24

25

26

a7

 

 

 

 

Case 2:18-cv-01246-WBS-AC Document 14-4 Filed 03/31/20 Page 40 of 44

Strong v. City of Vallejo, et al.
USDC, EDCalL, Case No. 2:18-ev-01246-WBS-AC

VERIFICATION

I, Joni Brown, hereby declare and state:

{ am an administrative analyst and custodian of records with the Vallejo Police
Department of the City of Vallejo, a municipal corporation, Defendant in the foregoing icgal
action. I am authorized to make this verification on its behalf. I have read the foregoing
Responses to Plaintiffs Interrogatories, Set One, and Response to Request for Production of
Documents, Set One, and know the contents of cach thereof which has been prepared from
information obtained from City records, employees, and/or agents. J am informed and believe
that a reasonable investigation has been conducted to prepare the foregoing document. I am
informed and believe and, in my capacity as the designated agent for the City, verify that the
foregoing document is true and correct.

I declare under penalty of perjury under the laws of the State of California that the

foregoing is true and correct, and this verification was executed in Vallejo, California.

ce i —

}
DATED: June _— , 2019 ey TV
JONIBROWN ~
Administrative Analyst — Vallejo Police
Department

VERIFICATION
Case 2:18-cv-01246-WBS-AC Document 14-4 Filed 03/31/20 Page 41 of 44

EXHIBIT F

 
 

 

VALLEJO POLICE DEPARTMENT CONTROL DOCUMENT __

 

fa \/ iy E s. 5 e

 

VALLEJU POLICE DEPARTMENT

111 AMADORST = VALLEJO, CA 94590

NARRATIVE 17-5032

Vallejo Police Department

investigation: [/ME /, e ay

be

On 4-19-17 at approximately 1312 hours | was driving north on Lassen Street near Glenwood while on
patrol in a all-black Ford Police SUV. | was wearing a marked Vallejo Police tactical vest. From my
prior dealings | know this to be a high crime are, especially the area of Lassen Street at Eastwood
Street. ts

As | drove north on Lassen | saw a vehicle parked on Glen obd! just east of Lassen Street. I sawa |
black male adult sitting in the driver's seat. | ran the vehicle's registration and found it to be expired |
on 4-2-17. | also saw that the vehicle was registered to an address in north Vallejo. | made a U-Turn |
and pulled in front of the vehicle. | activated my emergency red/blue lights. _ J

The driver, identified as Brandon Strong, attempted to exit the car. Strong aggressively said
something similar to "What do you want, why are you stopping me." | told him to get back inside the
car and place his hands on the steering wheel. Strong sat back in the car, but did not put his hands on
the steering wheel. | immediately told him his vehicle registration was expired in an attempt to de-
escalate the situation and accommodate his questions.

Strong pear WHE. Sanout how his registration isn't expired and he told me to look at the tab. |
tried to explain that it had expired on 4-2-17, but he would not listen.) | activated my body camera
approximately 20 seconds into the contact. Strong was extremely hostile and appeared angry. He
kept leaning in toward the center of the vehicle. | had not patted him down for weapons and did not
know if there were any weapons in the car. | could not even ID Strong as he would not listen to me.

| UMF 4,10 |
Strong did not place his hands on the steering wheel. [ke attempted to make a phone call. | told him
to put his phone down. |I did not want him to be able to call someone over my location that could
potentially be a threat to my safety. Strong did not put his phone down. Several seconds later he
attempted to make what | believed to be a phone call. | attempted to grab the phone and told him to
hand it to me. He pulled the phone away from me and pulled his body toward the center of the
vehicle. [Fearing that he might be calling “backup” and also not knowing if he had a weapon on him or
in the vehicle and not knowing who he was | decided to pull him out of the car.| UME Iz

l attempted to place Strong’s arm in a rear wrist lock. | then grabbed his hair and conducted a hair
pull take down out of the vehicle onto the ground. | then placed my arm around his neck area. | did
this so that | was ready to apply a carotid maneuver if he became more combative. | did not conduct a
carotid. It should be noted that during my struggle with Strong my body camera shut off, presumable
from laying on the button or the switch getting bumped. 20

ME

[1 told Strong to place his arm behind his back. At one point he yelled “Bitch” and continued to nee
fis place his hands behind his back. | gave him commands and eventually was able to handcuff him.

 

Prepared By: Date: Approved By: Date:

673

TONN, JARRETT 04/19/2017 563 RODRIGUEZ, FABIO 10/06/2017

 

 

 
VALLEJO POLICE DEPARTMENT CONTROL DOCUMENT

 

 

VALLEJO POLICE DEPARTMENT
111 AMADOR ST VALLEJO, CA 94590
NARRATIVE

    
  

   

    
 

After being handcuffed Strong was extremely agitated and would not listen to officers commands on
where to walk. He tried walking away in the wrong direction and had to be pulled back towards a
patrol car and placed in the rear.

ae UME 25 VME OY

ps was found to have a suspended license and his vehicle was toned Vallejo PD | explained Strong

is rights per Miranda. Strong stated he understood those rights. } hata lengthy conversation with

him. Strong admitted that he thinks the police harass people and that he was angry from the
beginning of the stop. He said something to the affect that there was nothing | could have said to
satisfy him during the stop. Strong admitted that he does not listen well and that people tell him all
the time he is a poor listener. He also admitted that he has anger problems and that he has received
anger management courses. He later acknowledged his understanding that he should have listened.
All of my conversations with him were documented via body camera and downloaded.

(By the end of my conversation with Strong he had calmed down and expressed remorse for his
actions. He was cited out of Vallejo PD, |

 

673

 

Prepared By: Date: Approved By: Date:

TONN, JARRETT 04/19/2017 563 RODRIGUEZ, FABIO 10/06/2017

 

 

 
Case 2:18-cv-01246-WBS-AC Document 14-4 Filed 03/31/20 Page 44 of 44

Vallejo Police Department R _fonsion No. A 3 3 7 0 0 g

sa TO es

 

 

 

Name it LA we! O.Ownels-Aesponsibility (Veh. Code, § 40001)

Ze eT _ Shoo Le Glin

Address

      
  

COMMERCIAL VEHICLE
(Veh. Code, § 15210(b))

 
 
 
 
 
 
 

CO HAZARDOUS MATERIAL
(Veh. Code, § 353)

  

as

  
 
 

or Lessee

as

  

 

 

 

 

 

 

 

     

Correctable Violation (Veh. Code, § 40610} C] Booking Required Misdemeanor or
Yes No Code and Section Description gone uC aed (Circle)
o [Yo]. ten CO Mf t

o Ww We, @C SBM DLCT GS i

Oo a M i

a) Oo M \
Speed Approx. PF/Max. Spd. [Veh.Lmt. {Safe Radar LJ Continuation N

> ‘ Form Issued

Location of Violation{s) City/County of Occurrance

    
 
 

at
Clothing /RefertoYSS

 
 

O Violations not committed in my presence, declared on information and belief.
' declare under penalty of perjury under the laws of the State of California oes is true and correct.

to

 

 

 

   
  
  

 

 

 

 

    

Arresting or Citing Officer Badge No. Dates off
i i to
Dale Name of Arresting Officer, # diffarent trom Citing Otficer Badge No. Oatas off
WITHOUT ADMITIING GUILT, ! PROMISE 70 APPEAR AT THE TIME AND PLACE INDICATED
BELOW. \ LAN SO =
WHEN: ON THIS DATE: - ‘time 1 > Seas i wider
WHAT TO DO: FOLLOW THE INSTRUC KINS.ON. HE REVERSE. Feurae IMGHT

WHERE: Bf°solano Co. Superior Court » 321 Tuolumne St, Vallejo, CA 94590 »(767)'561=7866°

C] Solano Co. Hall of Justice © 600 Union Ave., Fairfield, CA a (707) 207-7360

0 To be notified - Juvenile CL/Probation j

oO i
IF THE “BOOKING REQUIRED” BOX IS CHECKED, YOU ARE REQUIRED TO BE BOOKED AND
RELEASED PRIOR TO GOING TO COURT. TAKE THIS CITATION ALONG WITH ID TO SOLANO|
CO. SHERIFF'S OFFICE, 530 UNION AVE., FAIRFIELD BETWEEN THE HOURS OF 8:00 AM.,
- 3:00 PM,, MONDAY THROUGH FRIDAY, EXCLUDING HOLIDAYS. (Pen. Code, § 853.6(g))

Judicial Council of California Form

v
Rev, 08/10 (Veh. Code, §§ 40500{b), 40513(b), 40522, 40600; Pen. Code, § 950.9) ‘SEE REVERSE

TR-130
